Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

October 10, 2007

 

among

 

CORNELL COMPANIES, INC.,

 

AND

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent,

 

Bank of America, N.A.,

as Syndication Agent

 

The Lenders Signatory Hereto

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

$100,000,000 Senior Secured Credit Facility

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

Definitions

 

1

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

1

SECTION 1.02.

 

Classification of Loans and Borrowings

 

17

SECTION 1.03.

 

Terms Generally

 

17

SECTION 1.04.

 

Accounting Terms; GAAP

 

17

 

 

 

 

 

ARTICLE II

The Credits

 

18

 

 

 

 

 

SECTION 2.01.

 

Commitments

 

18

SECTION 2.02.

 

Loans and Borrowings

 

18

SECTION 2.03.

 

Requests for Revolving Borrowings

 

18

SECTION 2.04.

 

Intentionally Omitted

 

19

SECTION 2.05.

 

Swingline Loans

 

19

SECTION 2.06.

 

Letters of Credit

 

20

SECTION 2.07.

 

Funding of Borrowings

 

24

SECTION 2.08.

 

Interest Elections

 

25

SECTION 2.09.

 

Termination and Reduction of Commitments

 

26

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

 

26

SECTION 2.11.

 

Prepayment of Loans

 

27

SECTION 2.12.

 

Fees

 

27

SECTION 2.13.

 

Interest

 

28

SECTION 2.14.

 

Alternate Rate of Interest

 

29

SECTION 2.15.

 

Increased Costs

 

30

SECTION 2.16.

 

Break Funding Payments

 

31

SECTION 2.17.

 

Taxes

 

31

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

32

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

 

34

SECTION 2.20.

 

Increase of Commitments

 

34

 

 

 

 

 

ARTICLE III

Representations and Warranties

 

35

 

 

 

 

 

SECTION 3.01.

 

Organization; Powers

 

35

SECTION 3.02.

 

Authorization; Enforceability

 

35

SECTION 3.03.

 

Governmental Approvals; No Conflicts

 

35

SECTION 3.04.

 

Financial Condition; No Material Adverse Effect

 

36

SECTION 3.05.

 

Properties

 

36

SECTION 3.06.

 

Litigation and Environmental Matters

 

36

SECTION 3.07.

 

Compliance with Laws and Agreements

 

37

SECTION 3.08.

 

Investment and Holding Company Status

 

37

SECTION 3.09.

 

Taxes

 

37

SECTION 3.10.

 

ERISA

 

37

SECTION 3.11.

 

Disclosure

 

37

SECTION 3.12.

 

Subsidiaries, Etc

 

38

SECTION 3.13.

 

Real Property

 

38

SECTION 3.14.

 

Swap Agreements

 

38

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

Conditions

 

38

 

 

 

 

 

SECTION 4.01.

 

Effective Date

 

38

SECTION 4.02.

 

Each Credit Event

 

39

 

 

 

 

 

ARTICLE V

Affirmative Covenants

 

39

 

 

 

 

 

SECTION 5.01.

 

Financial Statements; Ratings Change and Other Information

 

39

SECTION 5.02.

 

Notices of Material Events

 

41

SECTION 5.03.

 

Existence; Conduct of Business

 

42

SECTION 5.04.

 

Payment of Obligations

 

42

SECTION 5.05.

 

Maintenance of Properties; Insurance

 

42

SECTION 5.06.

 

Books and Records; Inspection Rights

 

44

SECTION 5.07.

 

Compliance with Laws

 

44

SECTION 5.08.

 

Use of Proceeds and Letters of Credit

 

44

SECTION 5.09.

 

Certain Obligations Respecting Subsidiaries

 

44

SECTION 5.10.

 

Property

 

45

 

 

 

 

 

ARTICLE VI

Negative Covenants

 

46

 

 

 

 

 

SECTION 6.01.

 

Indebtedness

 

46

SECTION 6.02.

 

Liens

 

47

SECTION 6.03.

 

Fundamental Changes

 

48

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

 

49

SECTION 6.05.

 

Swap Agreements

 

50

SECTION 6.06.

 

Intentionally Omitted

 

50

SECTION 6.07.

 

Transactions with Affiliates

 

50

SECTION 6.08.

 

Restrictive Agreements

 

50

SECTION 6.09.

 

Bank Leverage Ratio

 

51

SECTION 6.10.

 

Total Leverage Ratio

 

51

SECTION 6.11.

 

Fixed Charge Coverage Ratio

 

51

SECTION 6.12.

 

Intentionally Omitted

 

51

SECTION 6.13.

 

Intentionally Omitted

 

51

SECTION 6.14.

 

Intentionally Omitted

 

51

SECTION 6.15.

 

Off-Balance Sheet Financing

 

52

SECTION 6.16.

 

Sale/Leaseback Transactions

 

52

 

 

 

 

 

ARTICLE VII

Events of Default; Remedies

 

52

 

 

 

 

 

SECTION 7.01.

 

Events of Default

 

52

SECTION 7.02.

 

Remedies

 

54

 

 

 

 

 

ARTICLE VIII

The Administrative Agent

 

55

 

 

 

 

 

ARTICLE IX

Miscellaneous

 

56

 

 

 

 

 

SECTION 9.01.

 

Notices

 

56

SECTION 9.02.

 

Waivers; Amendments

 

57

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

 

58

SECTION 9.04.

 

Successors and Assigns

 

60

SECTION 9.05.

 

Survival

 

62

 

ii

--------------------------------------------------------------------------------


 

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

 

63

SECTION 9.07.

 

Severability

 

63

SECTION 9.08.

 

Right of Setoff

 

63

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

63

SECTION 9.10.

 

WAIVER OF JURY TRIAL

 

64

SECTION 9.11.

 

Headings

 

64

SECTION 9.12.

 

Confidentiality

 

64

SECTION 9.13.

 

Interest Rate Limitation

 

65

SECTION 9.14.

 

Swap Agreements

 

65

SECTION 9.15.

 

USA Patriot Act Notice

 

65

SECTION 9.16.

 

Restatement

 

66

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of October 10,
2007, among CORNELL COMPANIES, INC., a Delaware corporation (“Borrower”), each
of the Subsidiaries of the Borrower identified under the caption “Subsidiaries”
on the signature pages hereto, the LENDERS party hereto as identified under the
caption “Lenders” on the signature pages hereto or that, pursuant to
Section 2.20 or Section 9.04 hereof, shall become a “Lender” hereunder
(individually, a “Lender” and collectively, the “Lenders”), JPMORGAN CHASE BANK,
N.A., as Administrative Agent, and Bank of America, N.A., as Syndication Agent.

 

Recitals

 

A.                                   On June 24, 2004, the Borrower, certain
lenders and the Administrative Agent entered into that certain Credit Agreement,
as amended on April 1, 2005 by that First Amendment to Credit Agreement (as
amended, modified, restated, or supplemented and in effect from time to time,
the “Existing Credit Agreement”), providing, subject to the terms and conditions
thereof, for the making of loans by such lenders to Borrower in an initial
aggregate principal amount not exceeding $60,000,000.00.

 

B.                                     The Borrower, the Lenders and the
Administrative Agent mutually desire to replace the Existing Credit Agreement in
its entirety to, among other things, increase the initial aggregate principal
amount of the commitments of such Lenders to make loans and to arrange for the
issuance of letters of credit up to $100,000,000.00.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree to replace the Existing Credit Agreement
and carry forward the outstanding indebtedness thereunder as follows:

 

ARTICLE I

 


DEFINITIONS

 


SECTION 1.01. DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accounts Receivable” means all of the Borrower’s and its Subsidiaries’
accounts, instruments, receivables, accounts receivable, chattel paper,
documents, general intangibles, and book debts whether they exist now or arise
in the future from Borrower’s and its Subsidiaries’ sale or lease of goods or
Borrower’s and its Subsidiaries’ rendition of services, all books and records
pertaining to the foregoing, the cash and non-cash proceeds resulting therefrom,
and all security and guaranties therefor.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning given such term in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBO Rate
Loan, or with respect to the Commitment Fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “LIBO Rate Spread” or “Commitment Fee”, as the case may be, applicable
on such date to the Total Leverage Ratio:

 

Period

 

ABR Spread

 

LIBO Rate Spread

 

Commitment Fee

 

Level I - When the TLR > 3.75

 

0.75

%

2.25

%

.500

 

Level II - When the TLR < 3.75 and > 3.25

 

0.50

%

2.00

%

.375

 

Level III - When the TLR < 3.25 and > 2.75

 

0.25

%

1.75

%

.250

 

Level IV - When the TLR < 2.75

 

0.00

%

1.50

%

.200

 

 

--------------------------------------------------------------------------------

*TLR is the abbreviation for Total Leverage Ratio.

 

The Total Leverage Ratio is calculated for the most recently-completed Four
Quarter Period. Until the receipt by Administrative Agent of the first quarterly
Compliance Certificate after the Effective Date, the Total Leverage Ratio shall
be deemed to be at Level III. The Applicable Rate, as adjusted to reflect such
calculations, shall become effective on the date of receipt by the
Administrative Agent of written notice from the Borrower of the Total Leverage
Ratio applicable to such Four Quarter Period. If Borrower fails to timely
furnish to the Administrative Agent written notice of the Total Leverage Ratio,
then the Applicable Rate in effect on the last day of the last Four Quarter
Period for which the Total Leverage Ratio was calculated shall remain in effect
until a new Applicable Rate can be calculated, which new Applicable Rate shall
become effective as provided in the immediately preceding sentence.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bank Debt” means the then outstanding Revolving Credit Exposure.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Cornell Companies, Inc., a Delaware corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit C attached
hereto and incorporated herein for all purposes.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock” shall mean, (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting,) of corporate stock and (ii) with
respect to any Person that is not a corporation, any and all partnerships or
other Equity Interests of such Person.

 

“Cash Collateralize” means to deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Bank and the Lenders, as collateral for
the Borrower’s obligations hereunder in respect of the LC Exposure, cash or
balances in deposit accounts with the Administrative Agent in accordance with
Section 2.06(j).

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of Equity Interests representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of

 

3

--------------------------------------------------------------------------------


 

the Borrower by Persons who were neither (i) nominated by the board of directors
of the Borrower nor (ii) appointed or approved by directors so nominated; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group other than the Initial Directors of the Borrower.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09; and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.20. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is $100,000,000.00.

 

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

 

“Compliance Certificate” means the compliance certificate delivered by Borrower
in accordance with Section 5.01(c) in the form attached hereto as Exhibit D
attached hereto and incorporated herein for all purposes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Correctional and Detention Facility Contract” shall mean any contract with a
municipal, state or federal government, or agency, instrumentality or political
subdivision thereof, relating to the management by the Borrower or its
Subsidiaries of a correctional and/or detention facility or to other related
lines of business, as amended or modified from time to time.

 

“Credit Parties” means, collectively the Borrower and the Subsidiary Guarantors.

 

“Debt” shall mean (without duplication) any and all amounts owing or to be owing
by the Borrower to the Administrative Agent, the Issuing Bank, the Lenders
and/or any Affiliate of any Lender in connection with the Loan Documents and the
Letter of Credit application, any other obligation, liability or indebtedness,
and any Swap Agreements now or hereafter arising between the Borrower and any
Lender or any Affiliate of any Lender and permitted by the terms of this
Agreement and all renewals, extensions and/or rearrangements of any of the
foregoing.

 

4

--------------------------------------------------------------------------------


 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedules 3.06, 3.07, or 3.11.

 

“Disposition” means any sale, assignment, transfer or other disposition of any
Property (whether now owned or hereafter acquired) by the Borrower or any of its
Subsidiaries to any other Person (other than the Borrower or its Subsidiaries).

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” shall mean, for any period, the sum of the following for the Borrower
and its Subsidiaries (determined without duplication in accordance with GAAP):

 


(A)                                  NET INCOME FOR SUCH PERIOD, LESS
EXTRAORDINARY GAINS FOR SUCH PERIOD TO THE EXTENT INCLUDED IN NET INCOME FOR
SUCH PERIOD (INCLUDING GAINS ON THE SALES OF ASSETS OUTSIDE OF THE ORDINARY
COURSE OF BUSINESS AND $1,500,000 OF NET SETTLEMENT PROCEEDS RECEIVED IN
CONNECTION WITH THE SOUTHERN PEAKS LITIGATION), PLUS NON-RECURRING EXPENSES,
PLUS


 


(B)                                 INTEREST EXPENSE FOR SUCH PERIOD,
AMORTIZATION OF OR WRITE-OFF OF DEBT DISCOUNT AND DEBT ISSUANCE COSTS AND
COMMISSIONS, DISCOUNTS AND OTHER FEES AND CHARGES ASSOCIATED WITH INDEBTEDNESS
(INCLUDING LETTERS OF CREDIT), PLUS


 


(C)                                  PROVISIONS FOR FEDERAL, STATE, LOCAL AND
FOREIGN INCOME, FRANCHISE AND VALUE ADDED TAXES, WHETHER PAID OR DEFERRED, MADE
DURING SUCH PERIOD, TO THE EXTENT DEDUCTED IN DETERMINING NET INCOME FOR SUCH
PERIOD, PLUS


 


(D)                                 THE AGGREGATE AMOUNT OF DEPRECIATION AND
AMORTIZATION EXPENSE FOR SUCH PERIOD, TO THE EXTENT DEDUCTED IN DETERMINING NET
INCOME FOR SUCH PERIOD, PLUS


 


(E)                                  THE AGGREGATE AMOUNT OF ANY WRITE-OFF OF
EXPENSES ARISING IN CONNECTION WITH THE LOANS, IN EACH CASE, TO THE EXTENT
DEDUCTED IN DETERMINING NET INCOME FOR SUCH PERIOD; PLUS


 


(F)                                    THE AGGREGATE AMOUNT OF NON-CASH EXPENSE
FOR SUCH PERIOD ASSOCIATED WITH THE CLOSURE AND POST-CLOSURE RESERVES OF A PLANT
OR FACILITY OWNED OR LEASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES; PLUS


 


(G)                                 PRO FORMA EBITDA FOR BUSINESS ACQUISITIONS
(SUCH PRO FORMA ADJUSTMENTS HAVING BEEN APPROVED BY THE ADMINISTRATIVE AGENT);
PLUS


 


(H)                                 PRO FORMA EBITDA FOR TAKE OR PAY CONTRACTS;
PLUS


 


(I)                                     AN AMOUNT EQUAL TO THE PAYMENT OF
INTEREST AND PRINCIPAL RELATED TO THE MCF DEBT, TO THE EXTENT DEDUCTED IN
DETERMINING NET INCOME FOR SUCH PERIOD; PLUS


 


(J)                                     AMORTIZATION OF INTANGIBLES (INCLUDING,
BUT NOT LIMITED TO, GOODWILL) AND ORGANIZATION COSTS, AND AMORTIZATION AND/OR
IMPAIRMENT CHARGES WITH RESPECT TO GOODWILL AND OTHER INTANGIBLE ASSETS; PLUS

 

5

--------------------------------------------------------------------------------


 


(K)                                  START-UP COSTS FOR NEW FACILITIES; PROVIDED
THAT FOR ANY FOUR QUARTER PERIOD, THE MAXIMUM AMOUNT THAT MAY BE ADDED TO EBITDA
PURSUANT TO THIS CLAUSE (K) SHALL BE $5,000,000 OF SUCH START-UP COSTS INCURRED
DURING SUCH FOUR QUARTER PERIOD; PLUS


 


(L)                                     THE AGGREGATE AMOUNT OF ALL OTHER
NON-CASH EXPENSES FOR SUCH PERIOD, TO THE EXTENT NOT SPECIFICALLY DESCRIBED
ABOVE IN THIS DEFINITION.


 

“EBITDAR” shall mean, for any period, the sum of the following for the Borrower
and its Subsidiaries (determined without duplication in accordance with GAAP):

 


(A)                                  EBITDA, PLUS


 


(B)                                 THE AGGREGATE AMOUNT OF RENT EXPENSE FOR
SUCH PERIOD.


 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equity Issuance” shall mean (a) any issuance or sale by the Borrower or any of
its Subsidiaries after the date of this Agreement of (i) any Capital Stock,
(ii) any warrants or options exercisable in respect of Capital Stock (other than
any warrants or options issued to directors, officers or employees of the
Borrower or any of its Subsidiaries pursuant to the incentive compensation plan
and any Capital Stock of the Borrower issued upon the exercise of such warrants
or options) or (iii) any other security or instrument representing an equity
interest (or the right to obtain any equity interest) in the Borrower or any of
its Subsidiaries or (b) the receipt by the Borrower of any of its Subsidiaries
after the date of this Agreement of any capital contribution (whether or not
evidenced by any equity security issued by the recipient of such contribution);
provided that Equity Issuance shall not include (A) any such issuance or sale by
any Subsidiary of the Borrower to the Borrower or any Wholly Owned Subsidiary of
the Borrower, or (B) any capital contribution by the Borrower or any Wholly
Owned Subsidiary of the Borrower to any Subsidiary of the Borrower.

 

“Equity Rights” shall mean, with respect to any Person, any subscriptions,
option, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any

 

6

--------------------------------------------------------------------------------


 

stockholders’ or voting trust agreements) for the issuance, sale, registration
or voting of, or securities convertible into, any additional shares of Capital
Stock of any class, or partnership or other ownership interests of any type in,
such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

 

“Existing Letters of Credit” shall mean those letters of credit listed on
attached Schedule 2.06(a) and all reimbursement obligations pertaining to any
such letter of credit.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of

 

7

--------------------------------------------------------------------------------


 

the Federal Reserve System arranged by Federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fixed Charge Coverage Ratio” shall mean, at the end of each Four Quarter
Period, the ratio of:

 

(A)                                  THE SUM OF THE FOLLOWING FOR THE FOUR
QUARTER PERIOD:

 

(I)                                     EBITDAR, MINUS

 

(II)                                  TAXES PAID IN CASH DURING SUCH PERIOD, TO

 

(B)                                 THE SUM OF THE FOLLOWING FOR THE FOUR
QUARTER PERIOD:

 

(I)                                     INTEREST EXPENSE, PLUS

 

(II)                                  SCHEDULED PRINCIPAL AMORTIZATION ON
INDEBTEDNESS, PLUS

 

(III)                               RESTRICTED PAYMENTS, PLUS

 

(IV)                              RENT EXPENSE.

 

 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Four Quarter Period” means a period of four full consecutive fiscal
quarter-annual periods, taken together as one accounting period.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis with those applied in the preparation of
the financial statements provided pursuant to Section 5.01.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or

 

8

--------------------------------------------------------------------------------


 

any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, with respect to the Borrower and its Subsidiaries at any
date and without duplication, the sum of the following calculated in accordance
with GAAP (a) all liabilities, obligations and indebtedness, in each case, for
borrowed money, including but not limited to obligations evidenced by bonds,
debentures, notes or similar instruments of any such Person, (b)  all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of business,
(d) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (e) all Guarantees by such Person
of Indebtedness of others, (f) all Capital Lease Obligations of such Person,
(g) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (h) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(i) all the principal indebtedness entered into by any Person in connection with
any Off-Balance Sheet Lease, (j) all net obligations of such Person under Swap
Agreements, calculated at the notional amount, and (k) the MCF Debt. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness shall be calculated net of any restricted collateral accounts,
payment accounts, sinking funds, or like amounts dedicated to or securing the
payment of such Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Directors” means (i) a member of the board of directors of the Borrower
as of the Effective Date and (ii) a member of the board of directors of the
Borrower nominated by the vote of at least sixty percent (60%) of the members of
the board of directors of the Borrower as of the Effective Date.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Expense” shall mean for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:  (a) all interest in respect of
Indebtedness (including, without limitations, the interest component of any
payments in respect of Capital Lease Obligations) accrued or capitalized during
such period (whether or not actually paid during such period), net of all
interest income plus (b) the net amount payable (or minus the net amount
receivable) under Swap Agreements during such period (whether or not actually
paid or received during such period), minus (c) direct reimbursements received
by the Borrower or any Subsidiary during such period by a party to a
Correctional and Detention Facility Contract, to the extent that such
reimbursements relate to interest expense of the Borrower or one of its
Subsidiaries.

 

9

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar month, (b) with respect to any
LIBO Rate Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a LIBO Rate Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a LIBO
Rate Borrowing that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Investment” shall mean, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Capital Stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days representing the purchase price of inventory or
supplies sold by such Person in the ordinary course of business); or (c) the
entering into any Guarantee of, or other contingent obligation with respect to,
Indebtedness of other liability or any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person; or (d) the
entering into of any Swap Agreement.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. As to the Existing Letters of
Credit, the Issuing Bank for each Existing Letter of Credit shall be as set
forth on Schedule 2.06(a).

 

“LC Collateral Account” has the meaning assigned to the term in
Section 2.06(j)(i).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

10

--------------------------------------------------------------------------------


 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means the Existing Letters of Credit and any letter of credit
issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any LIBO Rate Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
LIBO Rate Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Notes and the Security Documents
and any other document or instrument executed and delivered in connection with
this Agreement.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means, with respect to the Borrower or any of its
Subsidiaries, an event or circumstance that constitutes a material adverse
effect on (a) the business, assets or financial condition of the Borrower and
the Subsidiaries taken as a whole, (b) the ability of the Borrower and its
Subsidiaries, taken as a whole, to perform their obligations under the Loan
Documents in each case to which it is a party or (c) validity or enforceability
of this Agreement or any of the Security Documents or the rights of or benefits
available to the Administrative Agent or the Lenders under this Agreement.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means December 31, 2011.

 

11

--------------------------------------------------------------------------------


 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.13.

 

“MCF Debt” means all obligations of the Borrower that are incurred in connection
with that certain Master Lease Agreement executed with Municipal Corrections
Finance, L.P. in 2001, less amounts in the Debt Service Reserve Fund and the MCF
Bond Payment Account established and as defined in connection therewith, as such
Master Lease Agreement may be amended, modified, extended, supplemented or
replaced.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” shall mean, in connection with any interest in real property (whether
a fee or a leasehold estate) acquired by the Borrower or any Subsidiary, an
Instrument of Mortgage, Deed of Trust, Assignment of Rents, Security Agreement
and Fixture Filing executed by such party in favor of the Administrative Agent
and the Lenders (or, if applicable, in favor of a Trustee, for the benefit of
the Administrative Agent and the Lenders), in each case in form and substance
reasonably satisfactory to the Administrative Agent and covering such interest
in real property, as said instrument shall be modified and supplemented and in
effect from time to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Negative Pledge” means the Negative Pledge Agreement dated as of the Effective
Date, as amended, among the Borrower, each Subsidiary, and the Administrative
Agent, and as the same shall be further modified or supplemented and in effect
from time to time.

 

“Non-Consenting Lenders” has the meaning set forth in Section 9.02(d).

 

“Non-Recurring Expenses” shall mean (a) fees and expenses associated with the
early extinguishment of debt, together with any premiums paid to extinguish such
debt obligation, (b) losses on sales of assets outside the ordinary course of
business, and (c) $3,750,000 related to costs and expenses incurred in
connection with the terminated transaction with The Veritas Capital Fund III,
L.P. and its Affiliates.

 

“Notes” shall mean the promissory notes provided for by Section 2.10 hereof, in
the form attached hereto as Exhibit E-1 or E-2 attached hereto and incorporated
herein for all purposes, and all promissory notes delivered in substitution or
exchange therefor, in each case as the same shall be modified and supplemented
and in effect from time to time.

 

“Off-Balance Sheet Lease” means, as to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an off-balance sheet lease under
GAAP and (b) in respect of which the lessee retains or obtains ownership of the
property for U.S. federal income tax purposes or any product similar thereto.

 

“Off-Balance Sheet Lease Expense” means the lease expense incurred in connection
with any Off-Balance Sheet Lease.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 9.04.

 

12

--------------------------------------------------------------------------------


 

“Past Due Rate” shall mean, (a) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in Section 2.13
(a) or (b) or (b) in the case of any other amount, 2% plus the rate applicable
to ABR Loans as provided in Section 2.13 (a).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 


(A)                                  LIENS IMPOSED BY LAW FOR TAXES, ASSESSMENTS
OR OTHER GOVERNMENTAL CHARGES THAT ARE NOT YET DUE OR ARE BEING CONTESTED IN
COMPLIANCE WITH SECTION 5.04;


 


(B)                                 CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S, REPAIRMEN’S AND OTHER LIKE LIENS IMPOSED BY LAW ARISING IN THE
ORDINARY COURSE OF BUSINESS OR LANDLORD’S LIENS, AND SECURING OBLIGATIONS THAT
ARE NOT OVERDUE BY MORE THAN 45 DAYS OR ARE BEING CONTESTED IN COMPLIANCE WITH
SECTION 5.04;


 


(C)                                  PLEDGES AND DEPOSITS MADE IN THE ORDINARY
COURSE OF BUSINESS IN COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LAWS OR REGULATIONS (OTHER THAN ANY LIENS
IMPOSED BY ERISA);


 


(D)                                 PLEDGES OR DEPOSITS TO SECURE THE
PERFORMANCE OF BIDS, TRADE CONTRACTS, LEASES, STATUTORY OBLIGATIONS, SURETY AND
APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE, IN EACH
CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(E)                                  JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT
DO NOT CONSTITUTE AN EVENT OF DEFAULT UNDER SECTION 7.01 (K);


 


(F)                                    EASEMENTS, ZONING RESTRICTIONS,
RIGHTS-OF-WAY AND SIMILAR ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR
ARISING IN THE ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE ANY MONETARY
OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE VALUE OF THE AFFECTED
PROPERTY OR INTERFERE IN ANY MATERIAL RESPECT WITH THE ORDINARY CONDUCT OF
BUSINESS OF THE BORROWER OR ANY SUBSIDIARY;


 


(G)                                 PROTECTIVE UCC FILINGS FOR LEASED PERSONAL
PROPERTY; AND


 


(H)                                 LIENS ARISING SOLELY BY VIRTUE OF ANY
STATUTORY OR COMMON LAW PROVISIONS RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF
OR SIMILAR RIGHTS AND REMEDIES AS TO DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED
WITH A CREDIT OR DEPOSITORY INSTITUTION.


 

“Permitted Investments” means:

 


(A)                                  SECURITIES ISSUED OR DIRECTLY AND FULLY
GUARANTEED OR INSURED BY THE UNITED STATES OF AMERICA OR ANY AGENCY OR
INSTRUMENTALITY OF THE UNITED STATES (PROVIDED THAT THE FULL FAITH AND CREDIT OF
THE UNITED STATES IS PLEDGED IN SUPPORT THEREOF), HAVING MATURITIES OF NOT MORE
THAN ONE YEAR FROM THE DATE OF ACQUISITION;


 


(B)                                 MARKETABLE GENERAL OBLIGATIONS ISSUED BY ANY
STATE OF THE UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION OF ANY SUCH
STATE OR ANY PUBLIC INSTRUMENTALITY THEREOF MATURING WITHIN ONE YEAR FROM THE
DATE OF ACQUISITION THEREOF (PROVIDED THAT THE FULL FAITH AND

 

13

--------------------------------------------------------------------------------


 


CREDIT OF SUCH STATE IS PLEDGED IN SUPPORT THEREOF) AND, AT THE TIME OF
ACQUISITION, HAVING A CREDIT RATING OF “A” OR BETTER FROM EITHER S&P OR MOODY’S;


 


(C)                                  CERTIFICATES OF DEPOSIT, TIME DEPOSITS,
EURODOLLAR TIME DEPOSITS, OVERNIGHT BANK DEPOSITS OR BANKERS’ ACCEPTANCES HAVING
MATURITIES OF NOT MORE THAN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF ISSUED
BY ANY COMMERCIAL BANK, THE LONG-TERM DEBT OF WHICH IS RATED AT THE TIME OF
ACQUISITION THEREOF AT LEAST “A” OR THE EQUIVALENT THEREOF BY S&P, OR “A” OR THE
EQUIVALENT THEREOF BY MOODY’S, AND HAVING COMBINED CAPITAL AND SURPLUS IN EXCESS
OF $500 MILLION;


 


(D)                                 REPURCHASE OBLIGATIONS WITH A TERM OR NOT
MORE THAN SEVEN (7) DAYS FOR UNDERLYING SECURITIES OF THE TYPES DESCRIBED IN
CLAUSES (A), (B) AND (C) ENTERED INTO WITH ANY BANK MEETING THE QUALIFICATIONS
SPECIFIED IN CLAUSE (C) ABOVE;


 


(E)                                  COMMERCIAL PAPER RATED AT THE TIME OF
ACQUISITION THEREOF AT LEAST “A-2” OR THE EQUIVALENT THEREOF BY S&P OR “P-2” OR
THE EQUIVALENT THEREOF BY MOODY’S, OR CARRYING AN EQUIVALENT RATING BY A
NATIONALLY RECOGNIZED RATING AGENCY, IF BOTH OF THE TWO NAMED RATING AGENCIES
CEASE PUBLISHING RATINGS OF INVESTMENTS, AND IN ANY CASE MATURING WITHIN ONE
YEAR AFTER THE DATE OF ACQUISITION THEREOF;


 


(F)                                    MONEY MARKET FUNDS THAT (I) COMPLY WITH
THE CRITERIA SET FORTH IN SEC RULE 2A-7 UNDER THE INVESTMENT COMPANY ACT OF
1940, (II) ARE RATED AAA BY S&P AND AAA BY MOODY’S AND (III) HAVE PORTFOLIO
ASSETS OF AT LEAST $5,000,000,000; AND


 


(G)                                 INVESTMENTS OF ANY SUBSIDIARY EXISTING AT
THE TIME SUCH PERSON BECOMES A SUBSIDIARY PURSUANT TO A PERMITTED ACQUISITION;
PROVIDED THAT SUCH INVESTMENT WAS NOT INCURRED IN CONNECTION WITH, OR IN
ANTICIPATION OR CONTEMPLATION OF, SUCH PERMITTED ACQUISITION.


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City, New York; each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Register” has the meaning set forth in Section 9.04.

 

“Regulations T, U and X” shall mean, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

14

--------------------------------------------------------------------------------


 

“Rent Expense” means, as determined, at the end of each Four Quarter Period
covered by the consolidated financial statements of Borrower and its
Subsidiaries, and delivered pursuant to this Agreement, the dollar amount of the
fixed payments which Borrower or its Subsidiaries are required to make by the
terms of any lease to its landlords during such period, including, without
limitation, any Off-Balance Sheet Lease Expense.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Responsible Officer” means the chief executive officer, the president, the
senior vice president, a Financial Officer or the vice president of such Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other
similar right to acquire any such Equity Interests in the Borrower.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“SEC” means the Securities and Exchange Commission.

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Security Agreement” shall mean the Security Agreement dated as of the Effective
Date, as amended, among the Borrower, each Subsidiary and the Administrative
Agent and as the same shall be further modified and supplemented and in effect
from time to time.

 

“Security Documents” shall mean, collectively, the Negative Pledge, the Security
Agreement,  any Mortgage, stock powers, all Uniform Commercial Code financing
statements required by this Agreement, the Security Agreement or any Mortgage to
be filed with respect to the security interests in personal Property and
fixtures created pursuant to the Security Agreement or any Mortgage and each
other agreement or writing pursuant to which any Credit Party purports to pledge
or grant a security interest in any property or assets securing the Loans.

 

“Senior Notes” shall mean those certain 10¾ % Senior Notes due 2012 in the
amount of $112,000,000 issued by Borrower pursuant to that certain Indenture
dated as of June 24, 2004, by and among Borrower, the subsidiary guarantors
parties thereto, and JPMorgan Chase Bank, N.A., as trustee.

 

“Senior Responsible Officer” means the chief executive officer, the president or
the chief financial officer of such Person.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial

 

15

--------------------------------------------------------------------------------


 

statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower, excluding Municipal
Corrections Finance, L.P.

 

“Subsidiary Guarantors” means any Subsidiary who is required to execute and
deliver a Guarantee pursuant to Section 5.09(b) hereof.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05 .

 

“Take or Pay Contracts” means Correctional and Detention Facility Contracts
pursuant to which the contracting party agrees to pay the Borrower or its
Subsidiary without regard to occupancy.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Debt” means all Indebtedness, minus letters of credit minus bonds,
deposits or other surety obligations required pursuant to Correctional and
Detention Facility Contracts, minus (x) up to $5,000,000 of cash so long as
there are Borrowings outstanding under this Agreement or (y) all cash so long as
there are no Borrowings outstanding under this Agreement..

 

“Total Leverage Ratio” means the ratio of Total Debt to EBITDA.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

16

--------------------------------------------------------------------------------


 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment, by (b) the then outstanding principal
amount of such Debt.

 

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership or other entity of which all of the equity securities
or other ownership interests (other than, in the case of a corporation,
directors’ qualifying shares) are directly or indirectly owned or controlled by
such Person or one or more Wholly Owned Subsidiaries of such Person or by such
Person and one or more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02. CLASSIFICATION OF LOANS AND BORROWINGS. FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “LIBO RATE LOAN”). BORROWINGS ALSO MAY BE CLASSIFIED
AND REFERRED TO BY CLASS (E.G., A “REVOLVING BORROWING”) OR BY TYPE (E.G., A
“LIBO RATE BORROWING”).


 


SECTION 1.03. TERMS GENERALLY. THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED. WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS. THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL
BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”. THE WORD “WILL”
SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.
UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR REFERENCE TO ANY
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING
TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN), (B) ANY REFERENCE
HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND
ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR
IMPORT, SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO
ANY PARTICULAR PROVISION HEREOF, (D) ALL REFERENCES HEREIN TO ARTICLES,
SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND
SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT AND (E) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


SECTION 1.04. ACCOUNTING TERMS; GAAP. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER REQUESTS AN
AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE
OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE
OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH. ALL FINANCIAL TERMS,
COVENANTS, AND CALCULATIONS SHALL BE MADE ON A CONSOLIDATED BASIS FOR THE
BORROWER AND ITS SUBSIDIARIES.

 

17

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Credits

 


SECTION 2.01. COMMITMENTS. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH LENDER AGREES TO MAKE REVOLVING LOANS TO THE BORROWER FROM TIME TO TIME
DURING THE AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT
RESULT IN (A) SUCH LENDER’S REVOLVING CREDIT EXPOSURE EXCEEDING SUCH LENDER’S
COMMITMENT OR (B) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDING THE
TOTAL COMMITMENTS. WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND REBORROW
REVOLVING LOANS.


 


SECTION 2.02. LOANS AND BORROWINGS.


 


(A)           EACH REVOLVING LOAN SHALL BE MADE AS PART OF A BORROWING
CONSISTING OF REVOLVING LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS. THE FAILURE OF ANY LENDER TO MAKE ANY LOAN
REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS
HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO
LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS
REQUIRED.


 


(B)           SUBJECT TO SECTION 2.14, EACH REVOLVING BORROWING SHALL BE
COMPRISED ENTIRELY OF ABR LOANS OR LIBO RATE LOANS AS THE BORROWER MAY REQUEST
IN ACCORDANCE HEREWITH. EACH SWINGLINE LOAN SHALL BE AN ABR LOAN. EACH LENDER AT
ITS OPTION MAY MAKE ANY LIBO RATE LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH
OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF
SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(C)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY LIBO RATE
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $500,000 AND NOT LESS THAN $3,000,000. AT THE TIME THAT EACH ABR
BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $500,000; PROVIDED THAT AN ABR
BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED
BALANCE OF THE TOTAL COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E). EACH
SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $50,000 AND
NOT LESS THAN $100,000. BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE
OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE
THAN A TOTAL OF TWELVE (12) LIBO RATE BORROWINGS OUTSTANDING.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE,
ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END
AFTER THE MATURITY DATE.


 


SECTION 2.03. REQUESTS FOR REVOLVING BORROWINGS. TO REQUEST A REVOLVING
BORROWING, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY
TELEPHONE (A) IN THE CASE OF A LIBO RATE BORROWING, NOT LATER THAN 11:00 A.M.,
HOUSTON, TEXAS TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED
BORROWING OR (B) IN THE CASE OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M.,
HOUSTON, TEXAS TIME, ON THE DATE OF THE PROPOSED BORROWING; PROVIDED THAT ANY
SUCH NOTICE OF AN ABR BORROWING TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E) MAY BE GIVEN NOT LATER THAN
10:00 A.M., HOUSTON, TEXAS TIME, ON THE DATE OF THE PROPOSED BORROWING. EACH
SUCH TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
BORROWING REQUEST IN A FORM REASONABLY APPROVED BY

 

18

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER. EACH SUCH TELEPHONIC AND
WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE
WITH SECTION 2.02:


 

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

 

(II)           THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A LIBO RATE
BORROWING;

 

(IV)          IN THE CASE OF A LIBO RATE BORROWING, THE INITIAL INTEREST PERIOD
TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION
OF THE TERM “INTEREST PERIOD”; AND

 

(V)           THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS
ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested LIBO Rate Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 


SECTION 2.04. INTENTIONALLY OMITTED.


 


SECTION 2.05. SWINGLINE LOANS.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE BORROWER FROM TIME TO
TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY
TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING SWINGLINE LOANS EXCEEDING $10,000,000 OR (II) THE SUM OF THE TOTAL
REVOLVING CREDIT EXPOSURES EXCEEDING THE TOTAL COMMITMENTS; PROVIDED THAT THE
SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN
OUTSTANDING SWINGLINE LOAN. WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND REBORROW
SWINGLINE LOANS.


 


(B)           TO REQUEST A SWINGLINE LOAN, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT
LATER THAN 12:00 NOON, HOUSTON, TEXAS TIME, ON THE DAY OF A PROPOSED SWINGLINE
LOAN. EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE
(WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF THE REQUESTED SWINGLINE LOAN. THE
ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY SUCH
NOTICE RECEIVED FROM THE BORROWER. THE SWINGLINE LENDER SHALL MAKE EACH
SWINGLINE LOAN AVAILABLE TO THE BORROWER BY MEANS OF A CREDIT TO THE GENERAL
DEPOSIT ACCOUNT OF THE BORROWER WITH THE BORROWER’S DESIGNATED BANK (OR, IN THE
CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT
AS PROVIDED IN SECTION 2.06(E), BY REMITTANCE TO THE ISSUING BANK) BY 3:00 P.M.,
HOUSTON, TEXAS TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(C)           THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M., HOUSTON, TEXAS TIME, ON ANY
BUSINESS DAY REQUIRE THE LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY
IN ALL OR A PORTION OF THE SWINGLINE LOANS

 

19

--------------------------------------------------------------------------------


 


OUTSTANDING. SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS
IN WHICH LENDERS WILL PARTICIPATE. PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE
ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO EACH LENDER, SPECIFYING IN SUCH
NOTICE SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS. EACH
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS
PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
SWINGLINE LENDER, SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR
LOANS. EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER. EACH LENDER SHALL
COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN SECTION 2.07 WITH RESPECT TO
LOANS MADE BY SUCH LENDER (AND SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO
THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE
LENDERS. THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF ANY
PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND
THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER. ANY AMOUNTS RECEIVED BY
THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF THE
BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER
OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED
TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE
AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE LENDERS THAT
SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE
LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH PAYMENT SO
REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO THE ADMINISTRATIVE AGENT,
AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS REQUIRED TO BE REFUNDED TO
THE BORROWER FOR ANY REASON. THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN
PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE THE BORROWER OF ANY DEFAULT IN THE
PAYMENT THEREOF.


 


SECTION 2.06. LETTERS OF CREDIT.


 


(A)           GENERAL. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF CREDIT FOR ITS OWN ACCOUNT, IN A
FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT
ANY TIME AND FROM TIME TO TIME DURING THE AVAILABILITY PERIOD. IN THE EVENT OF
ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE
TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER
AGREEMENT SUBMITTED BY THE BORROWER TO, OR ENTERED INTO BY THE BORROWER WITH,
THE ISSUING BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF
THIS AGREEMENT SHALL CONTROL. FROM AND AFTER THE EFFECTIVE DATE, THE EXISTING
LETTERS OF CREDIT SHALL BE DEEMED TO BE LETTERS OF CREDIT ISSUED PURSUANT TO
THIS SECTION 2.06(A). THE EXISTING LETTERS OF CREDIT ARE DESCRIBED ON SCHEDULE
2.06(A).


 


(B)           NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN
CONDITIONS. TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL
HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF
ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING
BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE
OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE
OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED,
RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF
CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE

 

20

--------------------------------------------------------------------------------


 


AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF
AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR
EXTEND SUCH LETTER OF CREDIT. IF REQUESTED BY THE ISSUING BANK, THE BORROWER
ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S STANDARD
FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT. A LETTER OF CREDIT
SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE BORROWER SHALL BE
DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED $25,000,000
AND (II) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES SHALL NOT EXCEED THE
TOTAL COMMITMENTS.


 


(C)           EXPIRATION DATE. EXCEPT AS SET FORTH ON SCHEDULE 2.06(A) AND
SUBJECT TO SECTION 2.06(J)(II), EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR
TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE
OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR
EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE
THAT IS FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE.


 


(D)           PARTICIPATIONS. BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN
AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY
FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK
HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES FROM THE ISSUING
BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT. IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH LC
DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE BORROWER ON THE
DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY REIMBURSEMENT
PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON. EACH LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS PURSUANT
TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND UNCONDITIONAL
AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING ANY
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.


 


(E)           REIMBURSEMENT. IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT
IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH LC
DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC
DISBURSEMENT NOT LATER THAN 12:00 NOON, HOUSTON, TEXAS TIME, ON THE DATE THAT
SUCH LC DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH
LC DISBURSEMENT PRIOR TO 10:00 A.M., HOUSTON, TEXAS TIME, ON SUCH DATE, OR, IF
SUCH NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH TIME ON SUCH
DATE, THEN NOT LATER THAN 12:00 NOON, HOUSTON, TEXAS TIME, ON (I) THE BUSINESS
DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO
10:00 A.M., HOUSTON, TEXAS TIME, ON THE DAY OF RECEIPT, OR (II) THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH
NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF RECEIPT; PROVIDED THAT
THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN,
REQUEST IN ACCORDANCE WITH SECTION 2.03 OR 2.05 THAT SUCH PAYMENT BE FINANCED
WITH AN ABR BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT AMOUNT AND, TO THE
EXTENT SO FINANCED, THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE
DISCHARGED AND REPLACED BY THE RESULTING ABR BORROWING OR SWINGLINE LOAN. IF THE
BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL
NOTIFY EACH LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM
THE BORROWER IN RESPECT THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.
PROMPTLY FOLLOWING RECEIPT OF SUCH NOTICE, EACH LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE

 

21

--------------------------------------------------------------------------------


 


PAYMENT THEN DUE FROM THE BORROWER, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.07 SHALL
APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO
RECEIVED BY IT FROM THE LENDERS. PROMPTLY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS
PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING
BANK OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS
PARAGRAPH TO REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS AND THE ISSUING
BANK AS THEIR INTERESTS MAY APPEAR. ANY PAYMENT MADE BY A LENDER PURSUANT TO
THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENT (OTHER THAN
THE FUNDING OF ABR LOANS OR A SWINGLINE LOAN AS CONTEMPLATED ABOVE) SHALL NOT
CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.


 


(F)            OBLIGATIONS ABSOLUTE. THE BORROWER’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER. NEITHER
THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF THEIR
RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY
WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY
THE BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF. THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE
ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.
IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.


 


(G)           DISBURSEMENT PROCEDURES. THE ISSUING BANK SHALL, PROMPTLY
FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT. THE ISSUING BANK SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE (CONFIRMED BY
TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR
WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR
DELAY IN

 

22

--------------------------------------------------------------------------------


 


GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE
THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


 


(H)           INTERIM INTEREST. IF THE ISSUING BANK SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN
FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL
BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS
MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH LC
DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR LOANS; PROVIDED THAT,
IF THE BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO
PARAGRAPH (E) OF THIS SECTION, THEN SECTION 2.13(C) SHALL APPLY. INTEREST
ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK,
EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY LENDER
PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING BANK SHALL BE
FOR THE ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)            REPLACEMENT OF THE ISSUING BANK. THE ISSUING BANK MAY BE REPLACED
AT ANY TIME BY WRITTEN AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK. THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE ISSUING BANK. AT
THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE BORROWER SHALL PAY ALL
UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO
SECTION 2.12(B). FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT, (I)
THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED
THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED
TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR
AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE. AFTER THE
REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN
A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT
PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS
OF CREDIT.


 


(J)            CASH COLLATERALIZATION.


 

(I)            IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE
BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT
ACTING AT THE REQUEST OF THE REQUIRED LENDERS, DEMANDING THE DEPOSIT OF CASH
COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT
WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR
THE BENEFIT OF THE LENDERS (THE “LC COLLATERAL ACCOUNT”), AN AMOUNT IN CASH
EQUAL TO 103% OF THE LC EXPOSURE AS OF SUCH DATE; PROVIDED THAT THE OBLIGATION
TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH
DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE
OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE
BORROWER DESCRIBED IN SECTION 7.01 (H) OR (I).

 

(II)           NOTWITHSTANDING PARAGRAPH (I) OF THIS SECTION 2.06(J), IF NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE EXPIRATION DATE OF
ONE OR MORE LETTERS OF CREDIT MAY EXTEND BEYOND THE MATURITY DATE; PROVIDED,
HOWEVER, IT IS HEREBY EXPRESSLY AGREED AND UNDERSTOOD THAT:

 

(A)          THE AGGREGATE FACE AMOUNT OF ALL SUCH LETTERS OF CREDIT SHALL NOT
AT ANY TIME EXCEED $10,000,000;

 

23

--------------------------------------------------------------------------------


 

(B)           THE EXPIRATION DATES FOR SUCH LETTERS OF CREDIT SHALL NOT EXTEND
MORE THAN TWO (2) YEARS BEYOND THE MATURITY DATE; AND

 

(C)           THE BORROWER SHALL, NOT LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO
THE MATURITY DATE, DEPOSIT IN THE LC COLLATERAL ACCOUNT AN AMOUNT EQUAL TO 103%
OF THE LC EXPOSURE.

 

(III)          ANY DEPOSITS INTO THE LC COLLATERAL ACCOUNT SHALL BE HELD BY THE
ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT. THE ADMINISTRATIVE AGENT SHALL
HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF
WITHDRAWAL, OVER THE LC COLLATERAL ACCOUNT. OTHER THAN ANY INTEREST EARNED ON
THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION
AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND
EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST. INTEREST OR PROFITS, IF ANY, ON
SUCH INVESTMENTS SHALL ACCUMULATE IN THE LC COLLATERAL ACCOUNT. MONEYS IN SUCH
ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING
BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE
EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT
OBLIGATIONS OF THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY
OF THE DEBT HAS BEEN ACCELERATED, BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE
BORROWER UNDER THIS AGREEMENT. IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT
OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF
DEFAULT, AS REQUIRED BY PARAGRAPH (I) OF THIS SECTION 2.06(J), SUCH AMOUNT (TO
THE EXTENT NOT APPLIED AS AFORESAID), INCLUDING INTERESTS AND PROFITS (IF ANY)
SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED, INCLUDING WRITTEN NOTIFICATION THEREOF FROM A
FINANCIAL OFFICER.

 


SECTION 2.07. FUNDING OF BORROWINGS.


 


(A)           EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 12:00
NOON, HOUSTON, TEXAS TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST
RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE LENDERS; PROVIDED
THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN SECTION 2.05. THE
ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE BORROWER BY PROMPTLY
CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT OF THE BORROWER
DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST; PROVIDED THAT
ABR LOANS MADE TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN
SECTION 2.06(E) SHALL BE REMITTED BY THE ADMINISTRATIVE AGENT TO THE ISSUING
BANK.


 


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION
AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT. IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE
OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE
APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY

 

24

--------------------------------------------------------------------------------


 


RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE BORROWER, THE
INTEREST RATE APPLICABLE TO ABR LOANS. IF SUCH LENDER PAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING.


 


SECTION 2.08. INTEREST ELECTIONS.


 


(A)           EACH REVOLVING BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED
IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A LIBO RATE BORROWING,
SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST.
THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE
OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A LIBO RATE BORROWING, MAY
ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION. THE BORROWER
MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING
EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING. THIS SECTION SHALL
NOT APPLY TO SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


 


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE
REQUESTING A REVOLVING BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE
MADE ON THE EFFECTIVE DATE OF SUCH ELECTION. EACH SUCH TELEPHONIC INTEREST
ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION
REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE
BORROWER.


 


(C)           EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV)
BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
LIBO RATE BORROWING; AND

 

(IV)          IF THE RESULTING BORROWING IS A LIBO RATE BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.

 

25

--------------------------------------------------------------------------------


 


(E)           IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A LIBO RATE BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO
AN ABR BORROWING. NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING REVOLVING BORROWING MAY BE
CONVERTED TO OR CONTINUED AS A LIBO RATE BORROWING AND (II) UNLESS REPAID, EACH
LIBO RATE BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.


 


SECTION 2.09. TERMINATION AND REDUCTION OF COMMITMENTS.


 


(A)           UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE ON
THE MATURITY DATE.


 


(B)           THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME
REDUCE, THE COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS
SHALL BE IN AN AMOUNT THAT IS AT LEAST EQUAL TO $250,000 AND (II) THE BORROWER
SHALL NOT TERMINATE OR REDUCE THE COMMITMENTS IF, AFTER GIVING EFFECT TO ANY
CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.11, THE SUM OF
THE REVOLVING CREDIT EXPOSURES WOULD EXCEED THE TOTAL COMMITMENTS.


 


(C)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION
TO TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT
LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF. PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF. EACH NOTICE DELIVERED BY THE BORROWER PURSUANT
TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
THE COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED. ANY TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT.
EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 


SECTION 2.10. REPAYMENT OF LOANS; EVIDENCE OF DEBT.


 


(A)           THE BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH REVOLVING LOAN ON THE MATURITY DATE AND (II) TO THE SWINGLINE
LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF
THE MATURITY DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS
THE 15TH OR LAST DAY OF A CALENDAR MONTH AND IS AT LEAST TWO BUSINESS DAYS AFTER
SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A REVOLVING
BORROWING IS MADE, THE BORROWER SHALL REPAY ALL SWINGLINE LOANS THEN
OUTSTANDING.


 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


 


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF
AND THE INTEREST PERIOD

 

26

--------------------------------------------------------------------------------


 


APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE
OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND
(III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR
THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER
TO REPAY THE DEBT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)           ALL LOANS WILL BE EVIDENCED BY A NOTE. IN SUCH EVENT, THE BORROWER
SHALL EXECUTE AND DELIVER TO EACH LENDER A NOTE PAYABLE TO THE ORDER OF SUCH
LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED
ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT. THEREAFTER, THE
LOANS EVIDENCED BY SUCH NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING
AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE NOTES
IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN.


 


SECTION 2.11. PREPAYMENT OF LOANS.


 


(A)           THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO
TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART, SUBJECT TO PRIOR NOTICE IN
ACCORDANCE WITH PARAGRAPH (B) OF THIS SECTION.


 


(B)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE
CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE
(CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF
PREPAYMENT OF A LIBO RATE BORROWING, NOT LATER THAN 11:00 A.M., HOUSTON, TEXAS
TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN THE CASE OF
PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., HOUSTON, TEXAS TIME,
ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 12:00 NOON, HOUSTON, TEXAS TIME,
ON THE DATE OF PREPAYMENT. EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR
PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN
IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS
CONTEMPLATED BY SECTION 2.09, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF
SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.09. PROMPTLY
FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A REVOLVING BORROWING, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF. EACH
PARTIAL PREPAYMENT OF ANY REVOLVING BORROWING SHALL BE IN AN AMOUNT THAT WOULD
BE PERMITTED IN THE CASE OF AN ADVANCE OF A REVOLVING BORROWING OF THE SAME TYPE
AS PROVIDED IN SECTION 2.02. EACH PREPAYMENT OF A REVOLVING BORROWING SHALL BE
APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING. PREPAYMENTS
SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.


 


SECTION 2.12. FEES.


 


(A)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A COMMITMENT FEE (A “COMMITMENT FEE”), WHICH SHALL ACCRUE
AT THE APPLICABLE RATE ON THE AVERAGE DAILY AMOUNT OF THE UNUSED COMMITMENT OF
SUCH LENDER DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE DATE ON WHICH SUCH COMMITMENT TERMINATES. ACCRUED COMMITMENT FEES
SHALL BE PAYABLE IN ARREARS ON THE LAST BUSINESS DAY OF DECEMBER, MARCH, JUNE
AND SEPTEMBER OF EACH YEAR AND ON THE DATE ON WHICH THE COMMITMENTS TERMINATE,

 

27

--------------------------------------------------------------------------------


 


COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF; PROVIDED THAT
ANY COMMITMENT FEE ACCRUING AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE
SHALL BE PAYABLE ON DEMAND. ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS
OF A YEAR OF 360 DAYS AND SHALL RATE ON THE DAILY AMOUNT OF THE UNUSED
COMMITMENT OF SUCH LENDER DURING THE PERIOD FROM AND BE PAYABLE FOR THE ACTUAL
NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(B)           THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN
LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE RATE USED TO
DETERMINE THE INTEREST RATE APPLICABLE TO LIBO RATE LOANS ON THE AVERAGE DAILY
AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE
TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH SUCH LENDER’S
COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY LC
EXPOSURE, AND (II) TO THE ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE
RATE OF ONE-EIGHTH OF ONE PERCENT (⅛%) PER ANNUM ON THE AVERAGE DAILY AMOUNT OF
THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC
DISBURSEMENTS) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE COMMITMENTS AND THE DATE
ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, AS WELL AS THE ISSUING BANK’S
STANDARD FEES WITH RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF
ANY LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER. PARTICIPATION FEES
AND FRONTING FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE,
SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY
FOLLOWING SUCH LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE
EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON
WHICH THE COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON
WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND. ANY OTHER FEES
PAYABLE TO THE ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN
10 DAYS AFTER DEMAND. ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF
DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(C)           INTENTIONALLY OMITTED.


 


(D)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS
OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON
BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(E)           ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING
BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF
COMMITMENT FEES AND PARTICIPATION FEES, TO THE LENDERS. FEES PAID SHALL NOT BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


SECTION 2.13. INTEREST.


 


(A)           THE LOANS COMPRISING EACH ABR BORROWING (INCLUDING EACH SWINGLINE
LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE RATE,
BUT IN NO EVENT TO EXCEED THE MAXIMUM RATE.


 


(B)           THE LOANS COMPRISING EACH LIBO RATE BORROWING SHALL BEAR INTEREST,
IN THE CASE OF A LIBO RATE LOAN, AT THE LIBO RATE FOR THE INTEREST PERIOD IN
EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE RATE, BUT IN NO EVENT TO EXCEED
THE MAXIMUM RATE.

 

28

--------------------------------------------------------------------------------


 


(C)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT
PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH
OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE
PER ANNUM EQUAL TO THE PAST DUE RATE.


 


(D)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS, UPON
TERMINATION OF THE COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO
PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF
ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR LOAN
PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL
AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR
PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY LIBO RATE LOAN PRIOR
TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH
LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


(E)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, (I) UNLESS SUCH CALCULATION WOULD EXCEED THE MAXIMUM RATE, IN WHICH
CASE INTEREST SHALL BE CALCULATED ON THE PER ANNUM BASIS OF A YEAR OF 365 OR 366
DAYS, AS THE CASE MAY BE, AND (II) EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE
PRIME RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN
A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY). THE APPLICABLE
ALTERNATE BASE RATE OR LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE
AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.14. ALTERNATE RATE OF INTEREST. IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A LIBO RATE BORROWING:


 


(A)           THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE OR THE LIBO RATE FOR SUCH INTEREST PERIOD; OR


 


(B)           THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT
THE LIBO RATE FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT
THE COST TO SUCH LENDERS (OR LENDER) OF MAKING OR MAINTAINING THEIR LOANS (OR
ITS LOAN) INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a LIBO Rate Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a LIBO Rate Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that, if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

29

--------------------------------------------------------------------------------


 


SECTION 2.15. INCREASED COSTS.


 


(A)           IF ANY CHANGE IN LAW SHALL:


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN
THE LIBO RATE) OR THE ISSUING BANK; OR

 

(II)           IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR LIBO RATE LOANS MADE BY
SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 


(B)           IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE IN
LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE
OF THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT
HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE
POLICIES OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER
OR THE ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS
WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)           A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS
HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF
THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR. THE BORROWER SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS
AFTER RECEIPT THEREOF.


 


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO
DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED
THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING
BANK PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED
MORE THAN 270 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS
THE CASE MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED

 

30

--------------------------------------------------------------------------------


 


COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 270-DAY PERIOD REFERRED TO ABOVE
SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


SECTION 2.16. BREAK FUNDING PAYMENTS. IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY LIBO RATE LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST PERIOD
APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT), (B) THE
CONVERSION OF ANY LIBO RATE LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR
PREPAY ANY LIBO RATE LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED PURSUANT
HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER SECTION 2.11(B)
AND IS REVOKED IN ACCORDANCE THEREWITH) OR (D) THE ASSIGNMENT OF ANY LIBO RATE
LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO AS A
RESULT OF A REQUEST BY THE BORROWER PURSUANT TO SECTION 2.19, THEN, IN ANY SUCH
EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE
ATTRIBUTABLE TO SUCH EVENT. IN THE CASE OF A LIBO RATE LOAN, SUCH LOSS, COST OR
EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT DETERMINED BY SUCH
LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST WHICH WOULD HAVE
ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE
LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD FROM THE
DATE OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR
(OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD
THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE AMOUNT OF
INTEREST WHICH WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE
INTEREST RATE WHICH SUCH LENDER WOULD BID WERE IT TO BID, AT THE COMMENCEMENT OF
SUCH PERIOD, FOR DOLLAR DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD FROM OTHER
BANKS IN THE EURODOLLAR MARKET. A CERTIFICATE OF ANY LENDER SETTING FORTH ANY
AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS
SECTION SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR. THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


SECTION 2.17. TAXES.


 


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE BORROWER SHALL BE
REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN
(I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR ISSUING BANK (AS THE
CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO
SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND
(III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE ISSUING BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT,
SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY
PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY. A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING BANK,
OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE
ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

31

--------------------------------------------------------------------------------


 


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE
BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE
LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE
LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


(F)            IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17, IT SHALL PAY
OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 2.17 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS SECTION SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS
(OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO
THE BORROWER OR ANY OTHER PERSON.


 


(G)           IF THE BORROWER REASONABLY BELIEVES THAT THE INDEMNIFIED TAXES OR
OTHER TAXES WERE NOT CORRECTLY OR LEGALLY ASSERTED, THE ADMINISTRATIVE AGENT OR
THE LENDER, AS THE CASE MAY BE, WILL USE REASONABLE EFFORTS TO COOPERATE WITH
THE BORROWER TO OBTAIN A REFUND OF SUCH TAXES SO LONG AS SUCH EFFORTS WOULD NOT,
IN THE SOLE DETERMINATION OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE
CASE MAY BE, RESULT IN ANY UNREIMBURSED COSTS, EXPENSES OR BE OTHERWISE
MATERIALLY DISADVANTAGEOUS TO IT.


 


SECTION 2.18. PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.


 


(A)           THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT
HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC
DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTION 2.15, 2.16 OR 2.17, OR
OTHERWISE) PRIOR TO 12:00 NOON, HOUSTON, TEXAS TIME, ON THE DATE WHEN DUE, IN
IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM. ANY AMOUNTS
RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON. ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 270 PARK AVENUE, NEW
YORK, NEW YORK, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK OR
SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT
TO SECTIONS 2.15, 2.16, 2.17 AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS
ENTITLED THERETO. THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS
RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT
PROMPTLY FOLLOWING RECEIPT THEREOF. IF

 

32

--------------------------------------------------------------------------------


 


ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE
FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE
CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE
PERIOD OF SUCH EXTENSION. ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


 


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR
SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER
PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN
LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE
PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF
OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY
SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND
(II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY
PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR
THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO
THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS
OF THIS PARAGRAPH SHALL APPLY). THE BORROWER CONSENTS TO THE FOREGOING AND
AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY
LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY
EXERCISE AGAINST THE BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT DUE. IN SUCH EVENT, IF THE BORROWER HAS NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE
CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.

 

33

--------------------------------------------------------------------------------



 


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.05(C), 2.06(D) OR (E), 2.07(B) OR 2.18(D), THEN THE
ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 


(A)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17,
THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING
OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE
OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE,
IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER. THE BORROWER
HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE
BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17,
OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE
BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO
AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE BORROWER
SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH
CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED
PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST
THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE
ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE
OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER
SECTION 2.15 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.17, SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS. A LENDER
SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR
THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES
ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


SECTION 2.20. INCREASE OF COMMITMENTS. BY WRITTEN NOTICE SENT TO THE
ADMINISTRATIVE AGENT (WHICH THE ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE
TO THE LENDERS), THE BORROWER MAY REQUEST AN INCREASE OF THE AGGREGATE AMOUNT OF
THE COMMITMENTS (I) BY AN AGGREGATE AMOUNT EQUAL TO ANY INTEGRAL MULTIPLE OF
$5,000,000 AND NOT LESS THAN $10,000,000 AND (II) TO AN AGGREGATE AMOUNT NOT TO
EXCEED $150,000,000; PROVIDED THAT (I) NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, (II) THE AGGREGATE AMOUNT OF THE COMMITMENTS SHALL NOT HAVE BEEN
REDUCED, NOR SHALL THE BORROWER HAVE GIVEN NOTICE OF ANY SUCH REDUCTION UNDER
SECTION 2.09, AND (III) THE AGGREGATE AMOUNT OF THE COMMITMENTS SHALL NOT
PREVIOUSLY HAVE BEEN INCREASED PURSUANT TO THIS SECTION 2.20 MORE THAN THREE (3)
TIMES. NO LENDER SHALL HAVE ANY OBLIGATION TO INCREASE ITS COMMITMENT. A
LENDER’S DECISION WHETHER TO INCREASE ITS COMMITMENT UNDER THIS SECTION 2.20 IF
IT IS REQUESTED TO DO SO SHALL BE MADE IN SUCH LENDER’S SOLE AND ABSOLUTE
DISCRETION AND ANY FAILURE TO RESPOND TO A REQUEST SHALL BE DEEMED A DECISION BY
SUCH LENDER THAT IT WILL NOT INCREASE ITS COMMITMENT. IF ONE OR MORE OF THE
LENDERS IS NOT INCREASING ITS COMMITMENT,

 

34

--------------------------------------------------------------------------------


 

then, with notice to the Administrative Agent and the other Lenders, another one
or more financial institutions, each as approved by the Borrower and the
Administrative Agent (a “New Lender”), may commit to provide an amount equal to
the aggregate amount of the requested increase that will not be provided by the
existing Lenders (the “Increase Amount”); provided, that the Commitment of each
New Lender shall be at least $5,000,000 and the maximum number of New Lenders
after the Effective Date shall be ten (10). Upon receipt of notice from the
Administrative Agent to the Lenders and the Borrower that the Lenders, or
sufficient lenders and New Lenders have agreed to commit to an aggregate amount
equal to the Increase Amount (or such lesser amount as the Borrower shall agree,
which shall be at least $10,000,000 and an integral multiple of $5,000,000 in
excess thereof), then: provided that no Default exists at such time or after
giving effect to the requested increase, the Borrower, the Administrative Agent,
and the Lenders willing to increase their respective Commitments and the New
Lenders (if any) shall execute and deliver an “Increase Commitment Supplement”
(herein so called) in the form attached hereto as Exhibit “B” hereto. If all
existing Lenders shall not have provided their pro rata portion of the requested
increase, on the effective date of the Increase Commitment Supplement the
Borrower shall request a borrowing hereunder which shall be made only by the
Lenders who have increased their Commitment and, if applicable, the New Lenders.
The proceeds of such borrowing shall be utilized by the Borrower to repay the
Lenders who did not agree to increase their Commitments, such borrowing and
repayment to be an amounts sufficient so that after giving effect thereto, the
Loans shall be held by the Lenders pro rata according to their Commitments.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 


SECTION 3.01. ORGANIZATION; POWERS. EACH OF THE BORROWER AND ITS SUBSIDIARIES IS
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED AND, EXCEPT WHERE THE FAILURE TO BE QUALIFIED
OR IN GOOD STANDING, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN,
AND IS IN GOOD STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS
REQUIRED.


 


SECTION 3.02. AUTHORIZATION; ENFORCEABILITY. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS ARE WITHIN THE BORROWER’S CORPORATE POWERS AND
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE AND, IF REQUIRED,
STOCKHOLDER ACTION. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE
BORROWER AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 3.03. GOVERNMENTAL APPROVALS; NO CONFLICTS. THE TRANSACTIONS (A) DO NOT
REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY OTHER
ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT (I) SUCH AS HAVE BEEN OBTAINED OR
MADE AND ARE IN FULL FORCE AND EFFECT, (II) FILINGS NECESSARY TO PERFECT LIENS
CREATED UNDER THE LOAN DOCUMENTS, (III) FILINGS WITH THE SEC UNDER THE EXCHANGE
ACT, INCLUDING WITHOUT LIMITATION A REPORT OF FORM 8-K, AND (IV) CONSENTS,
APPROVALS, REGISTRATIONS, FILINGS OR OTHER ACTIONS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO BE ADVERSE IN ANY MATERIAL
RESPECT TO THE RIGHTS OR INTERESTS OF THE LENDERS, (B) WILL NOT VIOLATE ANY
APPLICABLE LAW OR REGULATION OR THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL
DOCUMENTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES (EXCEPT FOR FAILURES TO
QUALIFY REFERRED TO IN SECTION 3.01 THAT, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT

 

35

--------------------------------------------------------------------------------


 


AND EXCEPT FOR OTHER VIOLATIONS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO BE ADVERSE IN ANY MATERIAL RESPECT TO THE MATERIAL
RIGHTS OR MATERIAL INTERESTS OF THE LENDERS), OR ANY ORDER OF ANY GOVERNMENTAL
AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY INDENTURE OR
OTHER MATERIAL AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE BORROWER OR ANY OF
ITS SUBSIDIARIES OR ITS ASSETS, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE
ANY PAYMENT TO BE MADE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, IN EACH CASE
EXCEPT FOR VIOLATIONS OR DEFAULTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO BE ADVERSE IN ANY MATERIAL RESPECT TO THE RIGHTS
OR INTERESTS OF THE LENDERS, AND (D) WILL NOT RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY ASSET OF THE BORROWER OR ANY OF ITS SUBSIDIARIES,
EXCEPT LIENS PERMITTED UNDER SECTION 6.02.


 


SECTION 3.04. FINANCIAL CONDITION; NO MATERIAL ADVERSE EFFECT.


 


(A)           THE BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS ITS
CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND
CASH FLOWS (I) AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006, REPORTED
ON BY PRICEWATERHOUSECOOPERS LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AND (II) AS OF
AND FOR THE FISCAL QUARTER AND THE PORTION OF THE FISCAL YEAR ENDED JUNE 30,
2007 CERTIFIED BY A FINANCIAL OFFICER. SUCH FINANCIAL STATEMENTS PRESENT FAIRLY,
IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND
CASH FLOWS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES
AND FOR SUCH PERIODS IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED
TO IN CLAUSE (II) ABOVE.


 


(B)           SINCE JUNE 30, 2007, THERE HAS BEEN NO MATERIAL ADVERSE EFFECT.


 


SECTION 3.05. PROPERTIES.


 


(A)           EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS GOOD TITLE TO, OR
VALID LEASEHOLD INTERESTS IN, ALL ITS REAL AND PERSONAL PROPERTY MATERIAL TO ITS
BUSINESS, EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH ITS
ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH
PROPERTIES FOR THEIR INTENDED PURPOSES, AND SUBJECT TO PERMITTED ENCUMBRANCES.


 


(B)           EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS, OR IS LICENSED TO
USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL
PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE BORROWER AND ITS
SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT, IN
EACH CASE, FOR ANY SUCH INFRINGEMENTS OR OTHER MATTERS THAT, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 3.06. LITIGATION AND ENVIRONMENTAL MATTERS.


 


(A)           THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS BY OR BEFORE ANY
ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES (I) THAT COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT (OTHER THAN THE DISCLOSED
MATTERS) OR (II) THAT INVOLVE THIS AGREEMENT OR THE TRANSACTIONS.


 


(B)           EXCEPT FOR THE DISCLOSED MATTERS ON SCHEDULE 3.06 ATTACHED HERETO
AND EXCEPT WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO
COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY
PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS
BECOME SUBJECT

 

36

--------------------------------------------------------------------------------


 


TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH
RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY
ENVIRONMENTAL LIABILITY.


 


(C)           SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE
STATUS OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS
RESULTED IN, OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE
EFFECT.


 


SECTION 3.07. COMPLIANCE WITH LAWS AND AGREEMENTS. EXCEPT FOR THE DISCLOSED
MATTERS ON SCHEDULE 3.07 ATTACHED HERETO, EACH OF THE BORROWER AND ITS
SUBSIDIARIES IS IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY AND ALL INDENTURES,
AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT IN ANY
CASE WHERE THE FAILURE TO BE IN COMPLIANCE, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. NO
DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 3.08. INVESTMENT AND HOLDING COMPANY STATUS. NEITHER THE BORROWER NOR
ANY OF ITS SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO
REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.09. TAXES. EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS TIMELY FILED
OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED
AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY IT,
EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH THE BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, HAS
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B) IN ANY CASE TO THE EXTENT THAT
THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


SECTION 3.10. ERISA. NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT. THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE
THAN $1,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF SUCH PLAN, AND THE
PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS
(BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING
STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN $1,000,000 THE FAIR
MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


 


SECTION 3.11. DISCLOSURE. EXCEPT FOR THE DISCLOSED MATTERS ON SCHEDULE 3.11
ATTACHED HERETO, THE BORROWER HAS DISCLOSED TO THE LENDERS ALL AGREEMENTS,
INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT OR ANY OF ITS
SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT, INDIVIDUALLY
OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT. TO THE BORROWER’S KNOWLEDGE, NONE OF THE REPORTS, FINANCIAL
STATEMENTS, CERTIFICATES OR OTHER INFORMATION (OTHER THAN INFORMATION OF A
GENERAL ECONOMIC OR INDUSTRY SPECIFIC NATURE) FURNISHED BY OR ON BEHALF OF THE
BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE
NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER (AS MODIFIED OR
SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) AS OF THE DATE FURNISHED
CONTAINED ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING IN ANY MATERIAL RESPECT; PROVIDED
THAT, WITH RESPECT TO PROJECTED FINANCIAL INFORMATION OR OTHER FORWARD-LOOKING
STATEMENTS, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME PREPARED
(IT BEING UNDERSTOOD THAT PROJECTIONS AND FORWARD-LOOKING STATEMENTS ARE BY
THEIR NATURE INHERENTLY UNCERTAIN, AND ACTUAL RESULTS MAY VARY MATERIALLY FROM
ANY PROJECTIONS OR SUCH STATEMENTS).

 

37

--------------------------------------------------------------------------------


 


SECTION 3.12. SUBSIDIARIES, ETC. SET FORTH IN SCHEDULE 3.12 HERETO IS A COMPLETE
AND CORRECT LIST, AS OF THE DATE HEREOF, OF ALL OF THE SUBSIDIARIES OF THE
BORROWER, TOGETHER WITH, FOR EACH SUCH SUBSIDIARY, (I) THE JURISDICTION OF
ORGANIZATION OF SUCH SUBSIDIARY, (II) EACH PERSON HOLDING OWNERSHIP INTERESTS IN
SUCH SUBSIDIARY AND (III) THE NATURE OF THE OWNERSHIP INTERESTS HELD BY EACH
SUCH PERSON AND THE PERCENTAGE OF OWNERSHIP OF SUCH SUBSIDIARY REPRESENTED BY
SUCH OWNERSHIP INTERESTS. EXCEPT AS DISCLOSED IN SCHEDULE 3.12 HERETO, (X) EACH
OF THE BORROWER AND ITS SUBSIDIARIES OWNS, FREE AND CLEAR OF LIENS (OTHER THAN
LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS AND OTHER THAN PERMITTED
ENCUMBRANCES), AND HAS THE UNENCUMBERED RIGHT TO VOTE, ALL OUTSTANDING OWNERSHIP
INTERESTS IN EACH PERSON SHOWN TO BE HELD BY IT IN SCHEDULE 3.12 HERETO, (Y) ALL
OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH SUCH PERSON ORGANIZED AS A
CORPORATION IS VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND (Z) THERE ARE NO
OUTSTANDING EQUITY RIGHTS WITH RESPECT TO SUCH PERSON.


 


SECTION 3.13. REAL PROPERTY. SET FORTH ON SCHEDULE 3.13 HERETO IS A LIST, AS OF
THE EFFECTIVE DATE, OF ALL OF THE REAL PROPERTY OWNED OR LEASED BY THE BORROWER
AND ITS SUBSIDIARIES, INDICATING IN EACH CASE WHETHER THE RESPECTIVE PROPERTY IS
OWNED OR LEASED, THE LOCATION OF THE RESPECTIVE PROPERTY, AND THE BOOK VALUE OF
EACH PROPERTY.


 


SECTION 3.14. SWAP AGREEMENTS. SET FORTH ON SCHEDULE 3.14 HERETO IS A LIST, AS
OF THE EFFECTIVE DATE, OF ALL SWAP AGREEMENTS OF THE BORROWER AND EACH
SUBSIDIARY, THE MATERIAL TERMS THEREOF (INCLUDING THE TYPE, TERM, EFFECTIVE
DATE, TERMINATION DATE AND NOTIONAL AMOUNTS OR VOLUMES), ALL CREDIT SUPPORT
AGREEMENTS RELATING THERETO (INCLUDING ANY MARGIN REQUIRED OR SUPPLIED), AND THE
COUNTER PARTY TO EACH SUCH AGREEMENT.

 

ARTICLE IV

 

Conditions

 


SECTION 4.01. EFFECTIVE DATE. THIS AGREEMENT SHALL BECOME EFFECTIVE AS OF THE
BUSINESS DAY WHEN EACH OF THE FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN
SATISFIED IN A MANNER REASONABLY SATISFACTORY TO THE AGENT (OR WAIVED IN
ACCORDANCE WITH SECTION 9.02):


 


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH PARTY HERETO A COUNTERPART OF THIS AGREEMENT, THE NOTES, SUBSIDIARY
GUARANTEES AND THE SECURITY DOCUMENTS, EACH SIGNED ON BEHALF OF THE RESPECTIVE
PARTIES.


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF [THE GENERAL COUNSEL OF THE] BORROWER, AND COVERING SUCH
OTHER MATTERS RELATING TO THE BORROWER, THIS AGREEMENT OR THE TRANSACTIONS AS
THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST. THE BORROWER HEREBY REQUESTS
SUCH COUNSEL TO DELIVER SUCH OPINION.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE BORROWER AND
ITS SUBSIDIARIES, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL
MATTERS RELATING TO THE BORROWER AND ITS SUBSIDIARIES, THIS AGREEMENT OR THE
TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE BORROWER,

 

38

--------------------------------------------------------------------------------


 


CONFIRMING COMPLIANCE WITH (I) THE CONDITIONS SET FORTH IN PARAGRAPHS (A) AND
(B) OF SECTION 4.02 AND (II) THE TOTAL LEVERAGE RATIO BASED ON THE MOST RECENT
FOUR QUARTER PERIOD.


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED
TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., Houston, Texas time, on the Effective Date (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 


SECTION 4.02. EACH CREDIT EVENT. THE OBLIGATION OF EACH LENDER TO MAKE A LOAN ON
THE OCCASION OF ANY BORROWING, AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW OR
EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE, EXCEPT TO THE EXTENT THAT
SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN
WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE.


 


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or shall have
been Cash Collateralized and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 


SECTION 5.01. FINANCIAL STATEMENTS; RATINGS CHANGE AND OTHER INFORMATION. THE
BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


 


(A)           WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER,
ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY PRICEWATERHOUSECOOPERS, LLP OR OTHER INDEPENDENT REGISTERED
PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR
LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO
THE

 

39

--------------------------------------------------------------------------------


 


SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


 


(B)           WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, ITS CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE
END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL
OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


 


(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, A COMPLIANCE CERTIFICATE OF A FINANCIAL OFFICER OF THE
BORROWER (I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT
HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO
BE TAKEN WITH RESPECT THERETO; (II) SETTING FORTH REASONABLY DETAILED
CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTIONS 6.09, 6.10 AND 6.11;
(III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS
OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN
SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH
CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH COMPLIANCE CERTIFICATE;
(IV) REPORTING THE EXISTENCE OF (INCLUDING ALL INFORMATION AND REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTION 3.12 HEREOF) ANY SUBSIDIARIES OF THE
BORROWER THAT HAVE NOT BEEN REPORTED TO THE ADMINISTRATIVE AGENT EITHER ON
SCHEDULE 3.12 ATTACHED HERETO OR IN A COMPLIANCE CERTIFICATE PREVIOUSLY
DELIVERED IN ACCORDANCE WITH THIS SECTION 5.01(C); (V) REPORTING THE ADDITION OF
ANY PROPERTY INTEREST IN ACCORDANCE WITH SECTIONS 5.01(H) AND 5.09(C) HEREOF;
AND (VI) REPORTING ANY CAPITAL PROJECTS OR ACQUISITIONS EXCEEDING $2,000,000, IN
ANY SINGLE TRANSACTION OR SERIES OF TRANSACTION, THAT HAVE BEEN CONSUMMATED
WITHIN SUCH PERIOD AND CERTIFYING THAT IT COMPLIES WITH SECTION 6.04(E) HEREOF;
AND (VII) REPORTING THE EXISTENCE OF ANY INTELLECTUAL PROPERTY ADDED WITHIN SUCH
PERIOD;


 


(D)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) ABOVE, A COPY OF ANY MANAGEMENT LETTER OF THE ACCOUNTING FIRM THAT
REPORTED ON SUCH FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE
DURING THE COURSE OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY
DEFAULT (WHICH MANAGEMENT LETTER MAY BE LIMITED TO THE EXTENT REQUIRED BY
ACCOUNTING RULES OR GUIDELINES);


 


(E)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
REGISTRATION STATEMENTS, PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER
MATERIALS FILED BY THE BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF THE SEC, OR
WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY THE BORROWER TO ITS
SHAREHOLDERS GENERALLY, AS THE CASE MAY BE;


 


(F)            AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE
END OF EACH QUARTERLY FISCAL PERIOD OF EACH FISCAL YEAR OF THE BORROWER, A
STATEMENT OF OCCUPANCY RATES, REVENUE, AND OPERATING INCOME AT EACH OF THE
FACILITIES OWNED OR MAINTAINED BY THE BORROWER AND ITS SUBSIDIARIES AS AT THE
END OF SUCH PERIOD, FROM THE BEGINNING OF THE RESPECTIVE FISCAL YEAR TO THE END
OF SUCH FISCAL QUARTER, IN EACH CASE SETTING FORTH IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS IN THE BUDGET FOR SUCH
FACILITY;

 

40

--------------------------------------------------------------------------------


 


(G)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN TEN (10) BUSINESS
DAYS AFTER EACH QUARTERLY FISCAL PERIOD OF EACH FISCAL YEAR OF THE BORROWER, A
REPORT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, SETTING FORTH AS OF THE LAST BUSINESS DAY OF SUCH PERIOD A TRUE AND
COMPLETE LIST OF ALL SWAP AGREEMENTS OF THE BORROWER AND EACH SUBSIDIARY, THE
MATERIAL TERMS THEREOF (INCLUDING THE TYPE, TERM, EFFECTIVE DATE, TERMINATION
DATE AND NOTIONAL AMOUNTS OR VOLUMES), THE NET MARK TO MARKET VALUE THEREFOR,
ANY NEW CREDIT SUPPORT AGREEMENTS RELATING THERETO NOT LISTED ON SCHEDULE 3.14,
ANY MARGIN REQUIRED OR SUPPLIED UNDER ANY CREDIT SUPPORT DOCUMENT, AND THE
COUNTER PARTY TO EACH SUCH AGREEMENT;


 


(H)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) ABOVE, THE BORROWER SHALL FURNISH TO THE ADMINISTRATIVE AGENT AND
EACH LENDER A CERTIFICATE, CERTIFIED AS TRUE AND CORRECT BY ONE OF ITS FINANCIAL
OFFICERS, SETTING FORTH A LIST, AS OF SUCH DATE, OF ALL OF THE REAL PROPERTY
INTERESTS HELD BY THE BORROWER AND ITS SUBSIDIARIES, INDICATING IN EACH CASE
WHETHER THE RESPECTIVE PROPERTY IS OWNED OR LEASED, THE LOCATION OF THE
RESPECTIVE PROPERTY, AND THE BOOK VALUE OF EACH PROPERTY; AND


 


(I)            PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE
BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 


SECTION 5.02. NOTICES OF MATERIAL EVENTS. THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 


(A)           THE OCCURRENCE OF ANY DEFAULT;


 


(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE
BORROWER OR ANY AFFILIATE THEREOF THAT COULD REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT;


 


(C)           THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING
$3,000,000;


 


(D)           PROMPTLY AFTER THE TERMINATION OR EXPIRATION PRIOR TO ITS STATED
MATURITY OF ANY CORRECTIONAL AND DETENTION FACILITY CONTRACT WITH ANNUAL
REVENUES IN EXCESS OF $20,000,000, EITHER AS A SINGLE SUCH CONTRACT OR THE
AGGREGATE OF MULTIPLE CONTRACTS DURING THE BORROWER’S FISCAL YEAR, PRO FORMA
FINANCIAL PROJECTIONS PREPARED BY THE BORROWER DEMONSTRATING THAT AFTER GIVING
EFFECT TO SUCH TERMINATION OR EXPIRATION (AND ANY REPLACEMENT CORRECTIONAL AND
DETENTION FACILITY CONTRACT THEREFOR) THE BORROWER WILL BE IN COMPLIANCE WITH
ITS OBLIGATIONS UNDER SECTIONS 6.09, 6.10 AND 6.11 HEREOF FOR THE PERIOD
COMMENCING ON THE DATE OF SUCH TERMINATION AND ENDING ON THE LAST DAY OF THE
AVAILABILITY PERIOD; AND


 


(E)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

41

--------------------------------------------------------------------------------


 


SECTION 5.03. EXISTENCE; CONDUCT OF BUSINESS. THE BORROWER WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND TO THE
EXTENT THAT FAILURE TO DO SO COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, THE RIGHTS, LICENSES, PERMITS, PRIVILEGES AND
FRANCHISES MATERIAL TO THE CONDUCT OF ITS BUSINESS; PROVIDED THAT THE FOREGOING
SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION
PERMITTED UNDER SECTION 6.03.


 


SECTION 5.04. PAYMENT OF OBLIGATIONS. THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, PAY ITS OBLIGATIONS, INCLUDING TAX LIABILITIES, THAT, IF
NOT PAID, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE
VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, AND (B) THE BORROWER OR SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP.


 


SECTION 5.05. MAINTENANCE OF PROPERTIES; INSURANCE. THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN ALL PROPERTY MATERIAL
TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY
WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS AS ARE
CUSTOMARILY MAINTAINED BY COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESSES
OPERATING IN THE SAME OR SIMILAR LOCATIONS. THE BORROWER WILL IN ANY EVENT
MAINTAIN (WITH RESPECT TO ITSELF AND EACH OF ITS SUBSIDIARIES):


 


(A)           CASUALTY INSURANCE — INSURANCE AGAINST LOSS OR DAMAGE COVERING ALL
OF THE TANGIBLE REAL AND PERSONAL PROPERTY AND IMPROVEMENTS OF THE BORROWER AND
EACH OF ITS SUBSIDIARIES BY REASON OF ANY PERIL (AS DEFINED BELOW) IN SUCH
AMOUNTS (SUBJECT TO SUCH REASONABLE AND CUSTOMARY DEDUCTIBLES AS SHALL BE
SATISFACTORY TO THE ADMINISTRATIVE AGENT) AS SHALL BE REASONABLE AND CUSTOMARY
AND SUFFICIENT TO AVOID THE INSURED NAMED THEREIN FROM BECOMING A CO-INSURER OF
ANY LOSS UNDER SUCH POLICY BUT IN ANY EVENT IN AN AMOUNT (I) IN THE CASE OF
FIXED ASSETS AND EQUIPMENT (EXCLUDING VEHICLES), AT LEAST EQUAL TO 100% OF THE
ACTUAL REPLACEMENT COST OF SUCH ASSETS, SUBJECT TO DEDUCTIBLES AS AFORESAID AND
(II) IN THE CASE OF INVENTORY, NOT LESS THAN THE FAIR MARKET VALUE THEREOF,
SUBJECT TO DEDUCTIBLES AS AFORESAID, PROVIDED THAT INSURANCE IN RESPECT OF
PERILS CONSISTING OF FLOODS SHALL NOT BE REQUIRED TO BE OBTAINED EXCEPT UPON 30
DAYS’ PRIOR NOTICE FROM THE ADMINISTRATIVE AGENT.


 


(B)           AUTOMOBILE LIABILITY INSURANCE FOR BODILY INJURY AND PROPERTY
DAMAGE — INSURANCE AGAINST LIABILITY FOR BODILY INJURY AND PROPERTY DAMAGE IN
RESPECT OF ALL VEHICLES (WHETHER OWNED, HIRED OR RENTED BY THE BORROWER OR ANY
OF ITS SUBSIDIARIES) AT ANY TIME LOCATED AT, OR USED IN CONNECTION WITH, ITS
PROPERTIES OR OPERATIONS IN SUCH AMOUNTS AS ARE THEN CUSTOMARY FOR VEHICLES USED
IN CONNECTION WITH SIMILAR PROPERTIES AND BUSINESSES, BUT IN ANY EVENT TO THE
EXTENT REQUIRED BY APPLICABLE LAW.


 


(C)           COMPREHENSIVE GENERAL LIABILITY AND PROFESSIONAL LIABILITY
INSURANCE — INSURANCE AGAINST CLAIMS FOR BODILY INJURY, DEATH OR PROPERTY DAMAGE
OCCURRING ON, IN OR ABOUT THE PROPERTIES (AND ADJOINING STREETS, SIDEWALKS AND
WATERWAYS) OF THE BORROWER AND ITS SUBSIDIARIES AND PROFESSIONAL LIABILITY
INSURANCE, IN AN AMOUNT EQUAL TO AT LEAST $10,000,000.


 


(D)           WORKERS’ COMPENSATION INSURANCE — WORKERS’ COMPENSATION INSURANCE
(INCLUDING, WITHOUT LIMITATION, EMPLOYERS’ LIABILITY INSURANCE) TO THE EXTENT
REQUIRED BY APPLICABLE LAW.

 

42

--------------------------------------------------------------------------------


 


(E)           BUSINESS INTERRUPTION INSURANCE — INSURANCE AGAINST LOSS OF
OPERATING INCOME (UP TO AN AGGREGATE AMOUNT EQUAL TO $20,000,000 AND SUBJECT TO
A DEDUCTIBLE, OR SELF-INSURED AMOUNT, NOT IN EXCESS OF $250,000) BY REASON OF
ANY PERIL.


 

Such insurance shall be written by financially responsible companies selected by
the Borrower and (except for automobile insurance) having an A.M. Best rating of
“A” or better and being in a financial size category of VII or larger (or, with
respect to professional liability insurance only, an equivalent rating by a
European equivalent of A.M. Best), or by other companies acceptable to the
Administrative Agent, and (other than for workers’ compensation) shall name the
Administrative Agent as loss payee (to the extent covering risk of loss or
damage to tangible property) and as an additional insured as its interests may
appear (to the extent covering any other risk). Each policy referred to in this
Section 5.05 shall provide that it will not be canceled or reduced, or allowed
to lapse without renewal, except after not less than 30 days’ notice to the
Administrative Agent and shall also provide that the interests of the
Administrative Agent and the Lenders shall not be invalidated by any act or
negligence of the Borrower or any Person having an interest in any Property
covered by the Mortgage nor by occupancy or use of any such Property for
purposes more hazardous than permitted by such policy nor by any foreclosure or
other proceedings relating to such Property. The Borrower will advise the
Administrative Agent promptly of any significant policy cancellation (other than
any such cancellation in connection with the replacement thereof), reduction or
amendment.

 

On or before the Closing Date, the Borrower will deliver to the Administrative
Agent certificates of insurance satisfactory to the Administrative Agent
evidencing the existence of all insurance required to be maintained by the
Borrower hereunder setting forth the respective coverages, limits of liability,
carrier, policy number and period of coverage and showing that such insurance
will remain in effect through the December 31 falling at least four months after
the date hereof, subject only to the payment of premiums as they become due.
Thereafter, the Borrower will maintain all insurance required to be maintained
by the Borrower hereunder through the December 31 of each subsequent calendar
year as long as any Debt or Commitments are outstanding under this Agreement,
subject only to the payment of premiums as they become due and the availability
of such coverage. In addition, the Borrower will not modify any of the
provisions of any policy with respect to professional liability insurance
without delivering the original copy of the endorsement reflecting such
modification to the Administrative Agent accompanied by a written report of
Summit Global Partners, or any other firm of independent insurance brokers of
nationally recognized standing, stating that, in their opinion, such policy (as
so modified) adequately protects the interests of the Lenders and the
Administrative Agent, is in compliance with the provisions of this Section 5.05,
and is comparable in all respects with insurance carried by responsible owners
and operators of businesses similar to those of the Borrower and its
Subsidiaries. The Borrower will not obtain or carry separate insurance
concurrent in form or contributing in the event of loss with that required by
this Section 5.05 unless the Administrative Agent is an additional insured
thereunder, with loss payable as provided herein. The Borrower will immediately
notify the Administrative Agent whenever any such separate insurance is obtained
and shall deliver to the Administrative Agent the certificates evidencing the
same.

 

Without limiting the obligations of the Borrower under the foregoing provisions
of this Section 5.05, in the event the Borrower shall fail to maintain in full
force and effect insurance as required by the foregoing provisions of this
Section 5.05, then the Administrative Agent may (upon notice to the Borrower),
but shall have no obligation so to do, procure insurance covering the interests
of the Lenders and the Administrative Agent in such amounts and against such
risks as the Administrative Agent shall deem appropriate, and the Borrower shall
reimburse the Administrative Agent in respect of any premiums paid by the
Administrative Agent in respect thereof.

 

43

--------------------------------------------------------------------------------


 

For purposes hereof, the term “Peril” shall mean, collectively, fire, lightning,
flood, windstorm, hail, explosion, riot and civil commotion, vandalism and
malicious mischief, damage from aircraft, vehicles and smoke and all other
perils covered by the “all-risk” endorsement then in use in the jurisdictions
where the Properties of the Borrower and its Subsidiaries are located.

 


SECTION 5.06. BOOKS AND RECORDS; INSPECTION RIGHTS. THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN
WHICH CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO
ITS BUSINESS AND ACTIVITIES IN ACCORDANCE WITH GAAP. THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, UPON REASONABLE PRIOR NOTICE, TO VISIT AND
INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS,
AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS AND
INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS
HOURS AND, WITH RESPECT TO THE INSPECTION OF SUCH PROPERTIES AND THE EXAMINATION
OF SUCH BOOKS AND RECORDS AND THE MAKING OF EXTRACTS THEREFROM, SO LONG AS NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NOT MORE THAN ONCE A FISCAL
QUARTER.


 


SECTION 5.07. COMPLIANCE WITH LAWS. THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, EXCEPT IN ANY CASE
WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.08. USE OF PROCEEDS AND LETTERS OF CREDIT. THE PROCEEDS OF THE LOANS
WILL BE USED ONLY FOR GENERAL CORPORATE PURPOSES, INCLUDING, WITHOUT LIMITATION,
REFINANCE OF EXISTING DEBT, WORKING CAPITAL, CAPITAL EXPENDITURES, AND
ACQUISITIONS. NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY
OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE
REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U AND X. LETTERS OF CREDIT
WILL BE ISSUED ONLY TO SUPPORT GENERAL CORPORATE PURPOSES, INCLUDING, WITHOUT
LIMITATION, REFINANCE OF EXISTING DEBT, WORKING CAPITAL, AND CAPITAL
EXPENDITURES.


 


SECTION 5.09. CERTAIN OBLIGATIONS RESPECTING SUBSIDIARIES.


 


(A)           THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO,
TAKE SUCH ACTION FROM TIME TO TIME AS SHALL BE NECESSARY TO ENSURE THAT EACH OF
ITS SUBSIDIARIES IS A WHOLLY OWNED SUBSIDIARY.


 


(B)           THE BORROWER WILL TAKE SUCH ACTION, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO TAKE SUCH ACTION, FROM TIME TO TIME AS SHALL BE NECESSARY TO
ENSURE THAT ALL SUBSIDIARIES OF THE BORROWER ARE SUBSIDIARY GUARANTORS AND,
THEREBY, PARTIES HEREUNDER. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN
THE EVENT THAT THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL FORM OR ACQUIRE ANY
NEW SUBSIDIARY, THE BORROWER OR THE RESPECTIVE SUBSIDIARY WILL CAUSE SUCH NEW
SUBSIDIARY TO BECOME A “SUBSIDIARY GUARANTOR” HEREUNDER PURSUANT TO A WRITTEN
INSTRUMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, AND TO DELIVER SUCH PROOF OF CORPORATE ACTION, INCUMBENCY OF OFFICERS,
OPINIONS OF COUNSEL AND OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL HAVE
REASONABLY REQUESTED. UPON THE CREATION OF ANY NEW SUBSIDIARIES, THE STOCK
THEREOF SHALL BE PLEDGED AS COLLATERAL FOR THE LOANS AND SUCH NEW SUBSIDIARY
SHALL ENTER INTO AN AMENDMENT OF THE SECURITY AGREEMENT AND NEGATIVE PLEDGE TO
ENSURE THAT THEY ARE A PARTY THEREUNDER.


 


(C)           UPON THE CREATION OF ANY NEW SUBSIDIARIES, BORROWER SHALL FURNISH
TO THE ADMINISTRATIVE AGENT AND EACH LENDER A CERTIFICATE, CERTIFIED AS TRUE AND
CORRECT BY A FINANCIAL OFFICER, SETTING FORTH A LIST, AS OF SUCH DATE, OF ALL OF
THE REAL PROPERTY INTERESTS HELD BY THE NEW

 

44

--------------------------------------------------------------------------------


 


SUBSIDIARY, INDICATING WHETHER THE PROPERTY IS OWNED OR LEASED, THE LOCATION OF
THE PROPERTY, AND THE BOOK VALUE OF EACH PROPERTY. IN THE EVENT SUCH REAL
PROPERTY INTEREST HAS A BOOK VALUE OF MORE THAN $2,000,000, BORROWER AND ITS
SUBSIDIARIES SHALL COMPLY WITH THE PROVISIONS OF SECTION 5.10 HEREOF.


 


SECTION 5.10. PROPERTY.


 


(A)           BORROWER AND ITS SUBSIDIARIES AGREE WITH RESPECT TO ANY REAL
ESTATE EITHER OWNED IN FEE SIMPLE OR LEASED (EXCEPT FOR PROPERTIES SUBJECT TO
THE MCF DEBT) BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH A BOOK VALUE OF
MORE THAN $2,000,000, AT BORROWER’S EXPENSE, TO DO THE FOLLOWING,:


 

(I)            TO FURNISH TO THE ADMINISTRATIVE AGENT ONE OR MORE MORTGAGES
COVERING ITS INTEREST IN SUCH REAL PROPERTY;

 

(II)           TO FURNISH TO THE ADMINISTRATIVE AGENT EVIDENCE TO THE
SATISFACTION OF THE ADMINISTRATIVE AGENT THAT THE SUCH REAL PROPERTY IS NOT
SUBJECT TO ANY LIEN (OTHER THAN LIENS PERMITTED UNDER SECTION 6.02 HEREOF);

 

(III)          TO FURNISH TO THE ADMINISTRATIVE AGENT A COPY OF A PREVIOUSLY
ISSUED TITLE POLICY AND A NOTHING FURTHER CERTIFICATE DATED WITHIN FIFTEEN (15)
DAYS PRIOR TO THE FILING OF THE MORTGAGE EVIDENCING, TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT, THAT THE SUCH REAL PROPERTY IS NOT SUBJECT TO ANY LIEN
(OTHER THAN LIENS PERMITTED UNDER SECTION 6.02 HEREOF);

 

(IV)          TO FURNISH TO THE ADMINISTRATIVE AGENT EVIDENCE OF INSURANCE OF
SUCH INTEREST IN REAL PROPERTY IN ACCORDANCE WITH SECTION 5.05 HEREOF;

 

(V)           THE ADMINISTRATIVE AGENT WILL HAVE RECEIVED EVIDENCE OF THE FLOOD
ZONE STATUS OF EACH SUCH INTEREST IN REAL PROPERTY; AND

 

(VI)          IF SUCH INTEREST IS A LEASEHOLD AND THE LEASE REQUIRES IT, AT
ADMINISTRATIVE AGENT’S REQUEST, TO PROVIDE A LANDLORD’S CONSENT PERMITTING THE
MORTGAGE OF SUCH INTEREST.

 


(B)           AFTER THE EFFECTIVE DATE, IF THE BORROWER OR ANY SUBSIDIARY
ACQUIRES AN INTEREST IN REAL PROPERTY EITHER OWNED IN FEE SIMPLE OR LEASED
(EXCEPT FOR PROPERTIES SUBJECT TO THE MCF DEBT) BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES WITH A BOOK VALUE OF MORE THAN $2,000,000, SUCH PARTY SHALL NOTIFY
THE ADMINISTRATIVE AGENT OF SUCH ACQUISITION OR LEASE OF SUCH PROPERTY AND
AGREES TO DO THE FOLLOWING, AT BORROWER’S EXPENSE:


 

(I)            TO FURNISH TO THE ADMINISTRATIVE AGENT ONE OR MORE MORTGAGES
COVERING SUCH REAL PROPERTY;

 

(II)           TO FURNISH TO THE ADMINISTRATIVE AGENT A COPY OF A PREVIOUSLY
ISSUED TITLE POLICY (OR SUCH OTHER EVIDENCE OF THE STATUS OF THE TITLE) AND A
NOTHING FURTHER CERTIFICATE DATED WITHIN FIFTEEN (15) DAYS PRIOR TO THE FILING
OF THE MORTGAGE EVIDENCING, TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT,
THAT THE SUCH REAL PROPERTY IS NOT SUBJECT TO ANY LIEN (OTHER THAN LIENS
PERMITTED UNDER SECTION 6.02 HEREOF); PROVIDED HOWEVER, THAT IN THE EVENT AT THE
TIME OF ACQUISITION OF SUCH REAL PROPERTY, THE BORROWER OR ITS SUBSIDIARY
OBTAINS AN OWNER’S POLICY, THE BORROWER AGREES AT ITS EXPENSE TO FURNISH THE
ADMINISTRATIVE AGENT WITH A LENDER’S POLICY RELATED TO SUCH REAL PROPERTY;

 

45

--------------------------------------------------------------------------------


 

(III)          TO FURNISH TO THE ADMINISTRATIVE AGENT EVIDENCE OF INSURANCE OF
SUCH INTEREST IN REAL PROPERTY IN ACCORDANCE WITH SECTION 5.05 HEREOF;

 

(IV)          THE ADMINISTRATIVE AGENT WILL HAVE RECEIVED EVIDENCE OF THE FLOOD
ZONE STATUS OF EACH SUCH INTEREST IN REAL PROPERTY; AND

 

(V)           IF SUCH INTEREST IS A LEASEHOLD AND THE LEASE REQUIRES IT, AT
ADMINISTRATIVE AGENT’S REQUEST, TO PROVIDE A LANDLORD’S CONSENT PERMITTING THE
MORTGAGE OF SUCH INTEREST.

 


(C)           DURING THE CONTINUANCE OF ANY DEFAULT, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, AT THE BORROWER’S EXPENSE, BORROWER AGREES TO FURNISH THE
ADMINISTRATIVE AGENT AN UPDATED ENVIRONMENTAL REPORT ON ALL REAL PROPERTY
SECURED BY A MORTGAGE PURSUANT TO THIS AGREEMENT.


 

Mortgages given for the benefit of Lender in accordance with this Section 5.10
will be released by the Administrative Agent upon the Disposition of real
property in accordance with this Agreement.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or shall have been Cash
Collateralized and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 


SECTION 6.01. INDEBTEDNESS. THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS,
EXCEPT:


 


(A)           INDEBTEDNESS CREATED HEREUNDER;


 


(B)           INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN
SCHEDULE 6.01 AND EXTENSIONS, RENEWALS, REFINANCINGS AND REPLACEMENTS OF ANY
SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
PLUS ACCRUED INTEREST THEREON;


 


(C)           INDEBTEDNESS OF THE BORROWER TO ANY SUBSIDIARY AND OF ANY
SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;


 


(D)           GUARANTEES BY THE BORROWER OF INDEBTEDNESS OF ANY SUBSIDIARY AND
BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY;


 


(E)           INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY AS AN ACCOUNT PARTY
IN RESPECT OF TRADE LETTERS OF CREDIT AND IN RESPECT OF LETTERS OF CREDIT FOR
THE ACCOUNT OF THE BORROWER OR ANY SUBSIDIARY, IN RESPECT OF WORKERS’
COMPENSATION CLAIMS, SELF-INSURANCE OBLIGATIONS, PERFORMANCE, PROPOSAL
COMPLETION, SURETY AND SIMILAR BONDS AND COMPLETION GUARANTEES PROVIDED BY THE
BORROWER OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT
THE UNDERLYING OBLIGATION TO PERFORM IS THAT OF THE BORROWER OR OF ITS
SUBSIDIARIES AND NOT THAT OF ANY OTHER PERSON AND, PROVIDED FURTHER, THAT SUCH
UNDERLYING OBLIGATION IS NOT IN RESPECT OF BORROWED MONEY;

 

46

--------------------------------------------------------------------------------


 


(F)            INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES SECURED BY
LIENS PERMITTED UNDER SECTION 6.02(E) HEREOF UP TO BUT NOT EXCEEDING $5,000,000
AT ANY ONE TIME OUTSTANDING;


 


(G)           SWAP AGREEMENTS PERMITTED UNDER SECTION 6.05 HEREOF;


 


(H)           OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT
EXCEEDING $3,000,000 AT ANY TIME OUTSTANDING;


 


(I)            BONDS, DEPOSITS OR OTHER SURETY OBLIGATIONS REQUIRED PURSUANT TO
CORRECTIONAL AND DETENTION FACILITY CONTRACTS NOT TO EXCEED $25,000,000 AT ANY
ONE TIME OUTSTANDING;


 


(J)            INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE
DATE HEREOF; PROVIDED THAT (I) SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION
WITH SUCH PERSON BECOMING A SUBSIDIARY, AND (II) IS IN CONNECTION WITH
ACQUISITIONS OR CAPITAL PROJECTS PERMITTED BY SECTION 6.04(E);


 


(K)           OTHER UNSECURED INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES
IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $100,000,000 AT ANY TIME
OUTSTANDING; PROVIDED THAT (I) NO DEFAULT OR EVENT OF DEFAULT (BOTH BEFORE AND
AFTER GIVING PRO FORMA EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS) EXISTS AND
IS CONTINUING, (II) THE MATURITY OF SUCH INDEBTEDNESS IS AT LEAST SIX (6) MONTHS
AFTER THE MATURITY DATE, (III) THE WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH
INDEBTEDNESS IS GREATER THAN THE NUMBER OF YEARS (CALCULATED TO THE NEAREST
ONE-TWELFTH) TO THE MATURITY DATE, (IV) SUCH INDEBTEDNESS HAS TERMS
SUBSTANTIALLY SIMILAR TO THOSE CUSTOMARY IN THE MARKET PLACE FOR SUCH FINANCIAL
INSTRUMENTS, BUT IN NO CASE TO CONTAIN COVENANTS MORE RESTRICTIVE THAN THOSE
CONTAINED IN THE LOAN DOCUMENTS; AND


 


(L)            INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES IN CONNECTION
WITH ACQUISITIONS PERMITTED BY SECTION 6.04 AND PAYABLE TO THE CORRESPONDING
SELLERS OF AN ACQUIRED BUSINESS OR ENTITY (WHETHER THROUGH AN ASSET PURCHASE,
EQUITY PURCHASE OR MERGER OR CONSOLIDATION OR OTHERWISE) IN THE FORM OF SELLER
NOTES, EARN-OUTS, INDEMNITIES OR OBLIGATIONS IN RESPECT OF PURCHASE PRICE
ADJUSTMENTS IN CONNECTION WITH ANY SUCH ACQUISITION; PROVIDED (A) SUCH
INDEBTEDNESS IS SUBORDINATED TO THE LOANS HEREUNDER ON TERMS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (B) SUCH INDEBTEDNESS IS UNSECURED.


 


SECTION 6.02. LIENS. THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY OR ASSET
NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES
(INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


 


(A)           PERMITTED ENCUMBRANCES;


 


(B)           ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY
SUBSIDIARY EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02; PROVIDED
THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE
BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF AND EXTENSIONS, RENEWALS,
REFINANCINGS AND REPLACEMENTS OF ANY SUCH OBLIGATIONS THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF PLUS ACCRUED INTEREST THEREON;


 


(C)           ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY
PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF
PRIOR TO THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT

 

47

--------------------------------------------------------------------------------


 


(I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH
LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY
SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT
SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A
SUBSIDIARY, AS THE CASE MAY BE AND EXTENSIONS, RENEWALS, REFINANCINGS AND
REPLACEMENTS OF ANY SUCH OBLIGATIONS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF PLUS ACCRUED INTEREST THEREON;


 


(D)           LIENS ARISING OUT OF SWAP AGREEMENTS WITH LENDERS OR LENDER
AFFILIATES; AND


 


(E)           LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED
BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY INTERESTS
SECURE INDEBTEDNESS PERMITTED BY CLAUSE (F) OF SECTION 6.01, (II) SUCH SECURITY
INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN
90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED 80% OF THE
COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS,
(IV) SUCH SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
THE BORROWER OR ANY SUBSIDIARY; AND (V) SUCH SECURITY INTERESTS DO NOT SECURE
INDEBTEDNESS MORE THAN $5,000,000.


 


SECTION 6.03. FUNDAMENTAL CHANGES.

 


(A)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO,
MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO
MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE
OF (IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL
OF ITS ASSETS, OR ALL OR SUBSTANTIALLY ALL OF THE STOCK OF ANY OF ITS
SUBSIDIARIES (IN EACH CASE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED), OR
LIQUIDATE OR DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER
GIVING EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY
SUBSIDIARY MAY MERGE INTO THE BORROWER IN A TRANSACTION IN WHICH THE BORROWER IS
THE SURVIVING ENTITY, (II) ANY PERSON MAY MERGE INTO THE BORROWER OR ANY
SUBSIDIARY IN A TRANSACTION IN WHICH THE SURVIVING ENTITY IS THE BORROWER OR A
SUBSIDIARY, (III) ANY SUBSIDIARY MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE
OF ITS ASSETS TO THE BORROWER OR TO ANOTHER SUBSIDIARY AND (IV) ANY SUBSIDIARY
MAY LIQUIDATE OR DISSOLVE IF THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH
LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS NOT
MATERIALLY DISADVANTAGEOUS TO THE LENDERS; PROVIDED THAT ANY SUCH MERGER
INVOLVING A PERSON THAT IS NOT A WHOLLY OWNED SUBSIDIARY IMMEDIATELY PRIOR TO
SUCH MERGER SHALL NOT BE PERMITTED UNLESS ALSO PERMITTED BY SECTION 6.04.


 


(B)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE
TYPE CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF
THIS AGREEMENT AND BUSINESSES REASONABLY RELATED THERETO.


 


(C)           THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO MAKE
A DISPOSITION, UNLESS:


 

(I)            THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, RECEIVES
CONSIDERATION AT LEAST EQUAL TO THE FAIR MARKET VALUE (SUCH FAIR MARKET VALUE TO
BE DETERMINED ON THE DATE OF CONTRACTUALLY AGREEING TO SUCH DISPOSITION), AS
DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS (AND CERTIFIED IN WRITING TO
THE ADMINISTRATIVE AGENT BY A RESPONSIBLE OFFICER) OF THE BORROWER (INCLUDING AS
TO THE VALUE OF ALL NON-CASH CONSIDERATION), OF THE SHARES AND ASSETS SUBJECT TO
SUCH DISPOSITION;

 

48

--------------------------------------------------------------------------------


 

(II)           AT LEAST 80% OF THE CONSIDERATION FROM SUCH DISPOSITION RECEIVED
BY THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, IS IN THE FORM OF CASH
OR PERMITTED INVESTMENTS; AND

 

(III)          NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 

Notwithstanding the foregoing, the Borrower and the Subsidiaries may make the
following Dispositions:

 

(1)           Dispositions which, in the reasonable judgment of such Person, are
of surplus, obsolete, unused or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(2)           Dispositions of inventory in the ordinary course of business;

 

(3)           Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

 

(4)           Dispositions permitted by Sections 6.03(a) or 6.16;

 

(5)           Dispositions of any Permitted Investment described in clauses
(a) through (f) of the definition thereof; and

 

(6)           Dispositions of property having a value of up to five percent (5%)
of the consolidated net tangible assets of the Borrower and its Subsidiaries in
any fiscal year; provided that (x) fair market value is received and (y) no
Default or Event of Default will occur after giving effect to such sale on a pro
forma basis.

 


SECTION 6.04. INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS. THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, PURCHASE,
HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A
WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY CAPITAL STOCK, EVIDENCES OF
INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT
TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR
ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST ANY
INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, OR PURCHASE OR OTHERWISE
ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS OF ANY OTHER
PERSON CONSTITUTING A BUSINESS UNIT, EXCEPT:


 


(A)           PERMITTED INVESTMENTS;


 


(B)           INVESTMENTS BY THE BORROWER AND THE SUBSIDIARIES IN THE CAPITAL
STOCK OF ITS SUBSIDIARIES;


 


(C)           LOANS OR ADVANCES MADE BY THE BORROWER TO ANY SUBSIDIARY AND MADE
BY ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;


 


(D)           GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 6.01;


 

49

--------------------------------------------------------------------------------


 


(E)           ADDITIONAL INVESTMENTS IN CAPITAL PROJECTS (INCLUDING, WITHOUT
LIMITATION, INVESTMENTS RELATING TO NEW CONTRACTS AND EXPANSIONS OF EXISTING
FACILITIES OR CONSTRUCTION OF NEW FACILITIES) AND ACQUISITIONS (INCLUDING ANY
DEBT INCURRED TO MAKE SUCH INVESTMENT OR ACQUISITION) PROVIDED THERE SHALL NOT
EXIST A DEFAULT OR EVENT OF DEFAULT (BOTH BEFORE AND AFTER GIVING EFFECT TO THE
COMPLETION OF SUCH ADDITIONAL INVESTMENT);


 


(F)            LOANS OR ADVANCES BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO
EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE AMOUNT AT ANY ONE
TIME OUTSTANDING NOT TO EXCEED $250,000;


 


(G)           INVESTMENTS OF THE BORROWER OR ANY SUBSIDIARY OTHERWISE PERMITTED
BY SECTIONS 6.01, 6.03 OR 6.05; AND


 


(H)           ADDITIONAL INVESTMENTS NOT TO EXCEED $5,000,000 EXISTING AT ANY
ONE TIME.


 


SECTION 6.05. SWAP AGREEMENTS. THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT (A) SWAP AGREEMENTS
ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER OR ANY SUBSIDIARY
HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN RESPECT OF EQUITY INTERESTS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES), AND (B) SWAP AGREEMENTS ENTERED INTO IN
ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES (FROM FIXED TO
FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE)
WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF THE BORROWER OR
ANY SUBSIDIARY.


 


SECTION 6.06. INTENTIONALLY OMITTED.


 


SECTION 6.07. TRANSACTIONS WITH AFFILIATES. THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR
ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT (A) IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS
AND CONDITIONS NOT LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN COULD
BE OBTAINED ON AN ARM’S-LENGTH-BASIS FROM UNRELATED THIRD PARTIES,
(B) TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND ITS WHOLLY OWNED SUBSIDIARIES
NOT INVOLVING ANY OTHER AFFILIATE, (C) SERVICE BY ANY AFFILIATE WHO IS AN
INDIVIDUAL AS A DIRECTOR, OFFICER, OR EMPLOYEE OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES FOR WHICH REASONABLE COMPENSATION IS RECEIVED; AND (D) TRANSACTIONS
PERMITTED UNDER SECTION 6.03(A) BETWEEN OR AMONG ANY OF THE BORROWER AND ITS
SUBSIDIARIES AND NOT INVOLVING ANY OTHER AFFILIATES.


 


SECTION 6.08. RESTRICTIVE AGREEMENTS. THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR PERMIT
TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR IMPOSES
ANY CONDITION UPON (A) THE ABILITY OF THE BORROWER OR ANY SUBSIDIARY TO CREATE,
INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS, OR (B) THE
ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH RESPECT
TO ANY SHARES OF ITS CAPITAL STOCK OR TO MAKE OR REPAY LOANS OR ADVANCES TO THE
BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE BORROWER OR
ANY OTHER SUBSIDIARY; PROVIDED THAT (I) THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY THIS AGREEMENT, (II) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS EXISTING ON THE DATE
HEREOF IDENTIFIED ON SCHEDULE 6.08 (BUT SHALL APPLY TO ANY EXTENSION OR RENEWAL
OF, OR ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE OF, ANY SUCH
RESTRICTION OR CONDITION), (III) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY
RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE SALE OR
OTHER DISPOSITION OF ASSETS OR OF A SUBSIDIARY PENDING SUCH SALE OR OTHER
DISPOSITION, PROVIDED SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO ASSETS OR
THE SUBSIDIARY THAT IS TO BE SOLD OR DISPOSED OF AND SUCH SALE OR DISPOSITION IS
PERMITTED HEREUNDER, (IV) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED


 

50

--------------------------------------------------------------------------------


 


BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS APPLY ONLY TO THE PROPERTY
OR ASSETS SECURING SUCH INDEBTEDNESS, (V) CLAUSE (A) OF THE FOREGOING SHALL NOT
APPLY TO CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS RESTRICTING THE
ASSIGNMENT THEREOF, AND (VI) CLAUSE (A) AND (B) OF THE FOREGOING SHALL NOT APPLY
TO RESTRICTIONS OR CONDITIONS IMPOSED BY THE SENIOR NOTES.


 


SECTION 6.09. BANK LEVERAGE RATIO. THE BORROWER AND ITS SUBSIDIARIES WILL NOT
PERMIT THE RATIO OF BANK DEBT TO EBITDA, BASED ON THE LAST DAY OF THE MOST
RECENT FOUR QUARTER PERIOD, FOR ANY FISCAL QUARTER ENDING DURING THE PERIOD SET
FORTH BELOW UNDER THE HEADING “PERIOD” TO BE GREATER THAN THE RATIO SET FORTH
BELOW UNDER THE HEADING “RATIO.”


 

Period

 

Ratio

 

 

 

Effective Date through June 30, 2008

 

1.75 to 1

 

 

 

September 30, 2008 through the Maturity Date

 

1.50 to 1

 


SECTION 6.10. TOTAL LEVERAGE RATIO. THE BORROWER AND ITS SUBSIDIARIES WILL NOT
PERMIT THE TOTAL LEVERAGE RATIO, BASED ON THE LAST DAY OF THE MOST RECENT FOUR
QUARTER PERIOD, FOR ANY FISCAL QUARTER ENDING DURING THE PERIOD SET FORTH BELOW
UNDER THE HEADING “PERIOD” TO BE GREATER THAN THE RATIO SET FORTH BELOW UNDER
THE HEADING “RATIO.”


 

Period

 

Ratio

 

 

 

Effective Date through June 30, 2008

 

5.50 to 1

 

 

 

September 30, 2008 through June 30, 2009

 

5.00 to 1

 

 

 

September 30, 2009 through June 30, 2010

 

4.50 to 1

 

 

 

September 30, 2010 through June 30, 2011

 

4.00 to 1

 

 

 

September 30, 2011 through the Maturity Date

 

3.50 to 1

 


SECTION 6.11. FIXED CHARGE COVERAGE RATIO. THE BORROWER AND ITS SUBSIDIARIES
WILL NOT PERMIT THE FIXED CHARGE COVERAGE RATIO, BASED ON THE MOST RECENT FOUR
QUARTER PERIOD, FOR ANY FISCAL QUARTER TO BE LESS THAN 1.20 TO 1.


 


SECTION 6.12. INTENTIONALLY OMITTED.


 


SECTION 6.13. INTENTIONALLY OMITTED.


 


SECTION 6.14. INTENTIONALLY OMITTED.


 

51

--------------------------------------------------------------------------------


 


SECTION 6.15. OFF-BALANCE SHEET FINANCING. THE BORROWER AND ITS SUBSIDIARIES
WILL NOT ENTER INTO ANY OFF-BALANCE SHEET LEASE WITHOUT THE APPROVAL OF THE
REQUIRED LENDERS.


 


SECTION 6.16. SALE/LEASEBACK TRANSACTIONS. THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY ARRANGEMENT WITH ANY PERSON
WHEREBY THE BORROWER OR SUCH SUBSIDIARY SHALL SELL OR OTHERWISE TRANSFER MORE
THAN $25,000,000 OF ITS PROPERTY (IN A SINGLE TRANSACTION OR SERIES OF
TRANSACTIONS) WHETHER NOW OWNED OR HEREAFTER ACQUIRED, AND THEREAFTER RENT OR
LEASE SUCH PROPERTY OR SIMILAR PROPERTY FOR SUBSTANTIALLY THE SAME USE OR USES
AS THE PROPERTY SOLD OR TRANSFERRED.


 

ARTICLE VII

 


EVENTS OF DEFAULT; REMEDIES

 


SECTION 7.01. EVENTS OF DEFAULT. IF ANY OF THE FOLLOWING EVENTS (“EVENTS OF
DEFAULT”) SHALL OCCUR:


 


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE;


 


(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
SECTION 7.01) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME
DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF
THREE (3) BUSINESS DAYS;


 


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
AMENDMENT OR MODIFICATION HEREOF OR WAIVER HEREUNDER, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR WAIVER
HEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE;


 


(D)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN SECTIONS 5.02, 5.03 (WITH RESPECT TO THE
BORROWER’S EXISTENCE), 5.08, 5.10, 6.09, 6.10 OR 6.11;


 


(E)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED
IN CLAUSE (A), (B) OR (D) OF THIS SECTION 7.01), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE
AGENT TO THE BORROWER (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER);
PROVIDED HOWEVER, TO THE EXTENT BORROWER IS DILIGENTLY PURSUING TO CURE SUCH
DEFAULT, THEN BORROWER SHALL BE PERMITTED ANOTHER 30 DAYS TO CURE, NOT TO EXCEED
60 DAYS AFTER NOTICE THEREOF;


 


(F)            THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE BEYOND
ANY APPLICABLE NOTICE AND CURE PERIOD; PROVIDED THAT THIS SECTION 7.01(F) SHALL
NOT APPLY TO SECURED MATERIAL INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE
SALE, TRANSFER, DESTRUCTION OR OTHER DISPOSITION OF THE PROPERTY OR ASSETS
SECURING SUCH MATERIAL INDEBTEDNESS IF SUCH SALE, TRANSFER, DESTRUCTION OR OTHER
DISPOSITION IS NOT PROHIBITED HEREUNDER OR UNDER THE DOCUMENTS GOVERNING SUCH
MATERIAL INDEBTEDNESS;


 

52

--------------------------------------------------------------------------------


 


(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE
HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE
PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY; PROVIDED THAT THIS SECTION 7.01(G) SHALL NOT APPLY TO SECURED MATERIAL
INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE SALE , TRANSFER, DESTRUCTION OR
OTHER DISPOSITION OF THE PROPERTY OR ASSETS SECURING SUCH MATERIAL INDEBTEDNESS
IF SUCH SALE, TRANSFER, DESTRUCTION OR OTHER DISPOSITION IS NOT PROHIBITED
HEREUNDER OR UNDER THE DOCUMENTS GOVERNING SUCH MATERIAL INDEBTEDNESS;


 


(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF THE BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL
PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND,
IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR
60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL
BE ENTERED;


 


(I)            THE BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN SECTION 7.01(H) OF THIS ARTICLE, (III) APPLY FOR OR
CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(J)            THE BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(K)           ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $5,000,000 (TO THE EXTENT NOT COVERED BY INSURANCE AS TO
WHICH A SOLVENT AND UNAFFILIATED INSURANCE COMPANY HAS NOT DISPUTED SUCH
COVERAGE IN WRITING, EXCLUDING CUSTOMARY DEDUCTIBLES) SHALL BE RENDERED AGAINST
THE BORROWER, ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL
REMAIN UNDISCHARGED, UNVACATED, UNSATISFIED OR UNBONDED FOR A PERIOD OF
60 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR
ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR LEVY UPON
ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;


 


(L)            AN ERISA EVENT SHALL HAVE OCCURRED THAT WHEN TAKEN TOGETHER WITH
ALL OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT;


 


(M)          A CHANGE IN CONTROL SHALL OCCUR; OR


 


(N)           ANY LIEN OR LIENS CREATED BY THE SECURITY DOCUMENTS (I) SHALL AT
ANY TIME NOT CONSTITUTE A VALID AND PERFECTED LIEN ON THE COLLATERAL STATED TO
BE COVERED THEREBY (TO THE EXTENT PERFECTION BY FILING, REGISTRATION,
RECORDATION OR POSSESSION IS REQUIRED HEREIN OR THEREIN), IN FAVOR OF THE
ADMINISTRATIVE AGENT, FREE AND CLEAR OF ALL OTHER LIENS (OTHER THAN LIENS
PERMITTED UNDER


 

53

--------------------------------------------------------------------------------


 


SECTION 6.02 HEREOF OR UNDER THE RESPECTIVE SECURITY DOCUMENTS), OR, (II) EXCEPT
FOR EXPIRATION IN ACCORDANCE WITH ITS TERMS, ANY OF THE SECURITY DOCUMENTS SHALL
FOR WHATEVER REASON BE TERMINATED OR CEASE TO BE IN FULL FORCE AND EFFECT, OR
THE ENFORCEABILITY THEREOF SHALL BE CONTESTED BY BORROWER OR ANY APPLICABLE
SUBSIDIARY.


 


SECTION 7.02. REMEDIES.


 


(A)           IN THE CASE OF AN EVENT OF DEFAULT (OTHER THAN AN EVENT WITH
RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF SECTION 7.01), AND AT
ANY TIME THEREAFTER DURING THE CONTINUANCE OF SUCH EVENT, THE ADMINISTRATIVE
AGENT MAY, AND AT THE REQUEST OF THE REQUIRED LENDERS SHALL, BY NOTICE TO THE
BORROWER, TAKE EITHER OR BOTH OF THE FOLLOWING ACTIONS, AT THE SAME OR DIFFERENT
TIMES:  (I) TERMINATE THE COMMITMENTS, AND THEREUPON THE COMMITMENTS SHALL
TERMINATE IMMEDIATELY, AND (II) DECLARE THE LOANS THEN OUTSTANDING TO BE DUE AND
PAYABLE IN WHOLE (OR IN PART, IN WHICH CASE ANY PRINCIPAL NOT SO DECLARED TO BE
DUE AND PAYABLE MAY THEREAFTER BE DECLARED TO BE DUE AND PAYABLE), AND THEREUPON
THE PRINCIPAL OF THE LOANS SO DECLARED TO BE DUE AND PAYABLE, TOGETHER WITH
ACCRUED INTEREST THEREON AND ALL FEES AND OTHER OBLIGATIONS OF THE BORROWER
ACCRUED HEREUNDER, SHALL BECOME DUE AND PAYABLE IMMEDIATELY, WITHOUT
PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE
HEREBY WAIVED BY THE BORROWER; AND IN CASE OF ANY EVENT WITH RESPECT TO THE
BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF SECTION 7.01, THE COMMITMENTS SHALL
AUTOMATICALLY TERMINATE AND THE PRINCIPAL OF THE LOANS THEN OUTSTANDING,
TOGETHER WITH ACCRUED INTEREST THEREON AND ALL FEES AND OTHER OBLIGATIONS OF THE
BORROWER ACCRUED HEREUNDER, SHALL AUTOMATICALLY BECOME DUE AND PAYABLE, WITHOUT
PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE
HEREBY WAIVED BY THE BORROWER.


 


(B)           IN THE CASE OF THE OCCURRENCE OF AN EVENT OF DEFAULT REFERRED TO
IN CLAUSES (H) OR (I) OF SECTION 7.01, THE COMMITMENTS SHALL BE AUTOMATICALLY
CANCELED AND THE PRINCIPAL AMOUNT THEN OUTSTANDING OF, AND THE ACCRUED INTEREST
ON, THE DEBT AND ALL OTHER AMOUNTS PAYABLE BY THE BORROWER HEREUNDER AND UNDER
THE NOTES (INCLUDING WITHOUT LIMITATION THE PAYMENT OF CASH COLLATERAL TO SECURE
THE LC EXPOSURE AS PROVIDED IN SECTION 2.06(J)) SHALL BECOME AUTOMATICALLY
IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST, NOTICE OF
INTENT TO ACCELERATE, NOTICE OF ACCELERATION OR OTHER FORMALITIES OF ANY KIND,
ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER.


 


(C)           ALL PROCEEDS RECEIVED AFTER MATURITY OF THE NOTES, WHETHER BY
ACCELERATION OR OTHERWISE SHALL BE APPLIED FIRST TO REIMBURSEMENT OF EXPENSES
AND INDEMNITIES PROVIDED FOR IN THIS AGREEMENT AND THE SECURITY DOCUMENTS;
SECOND TO ACCRUED INTEREST ON THE NOTES; THIRD TO FEES; FOURTH PRO RATA TO
PRINCIPAL OUTSTANDING ON THE NOTES AND OTHER DEBT; FIFTH TO SERVE AS CASH
COLLATERAL TO BE HELD BY THE ADMINISTRATIVE AGENT TO SECURE THE LC EXPOSURE; AND
ANY EXCESS SHALL BE PAID TO THE BORROWER OR AS OTHERWISE REQUIRED BY ANY
GOVERNMENTAL AUTHORITY.


 


(D)           SWAP AGREEMENTS BETWEEN THE BORROWER AND ANY OF ITS SUBSIDIARIES
AND THE ADMINISTRATIVE AGENT OR A LENDER AND/OR ANY LENDER AFFILIATE ARE SECURED
BY THE SECURITY DOCUMENTS PARI PASSU WITH ALL OTHER DEBT. AS SUCH, PROCEEDS FROM
SECURITY DOCUMENTS SHALL BE SHARED PRO RATA ON ALL DEBT. ALL PROCEEDS RECEIVED
AFTER MATURITY OF THE NOTES, WHETHER BY ACCELERATION OR OTHERWISE, SHALL BE
APPLIED FIRST TO REIMBURSEMENT OF EXPENSES PROVIDED FOR IN THE SECURITY
DOCUMENTS; NEXT, ALL SUCH PROCEEDS SHALL BE SPLIT PRO-RATA BETWEEN THE SWAP
AGREEMENTS (WHICH FORM PART OF THE DEBT) ON THE ONE HAND AND ALL OTHER DEBT
PURSUANT TO THIS AGREEMENT ON THE OTHER HAND. THEREAFTER, ALL SUCH PROCEEDS
APPLICABLE TO THE NOTES AND OTHER OBLIGATIONS UNDER THIS AGREEMENT SHALL BE
APPLIED, FIRST TO REIMBURSEMENT OF EXPENSES AND INDEMNITIES PROVIDED FOR IN THIS
AGREEMENT; SECOND TO ACCRUED INTEREST ON THE NOTES; THIRD TO FEES; FOURTH
PRO-RATA TO PRINCIPAL OUTSTANDING ON THE NOTES AND OTHER DEBT; FIFTH TO SERVE AS
CASH COLLATERAL TO BE HELD BY


 

54

--------------------------------------------------------------------------------


 


THE AGENT TO SECURE THE LC EXPOSURE; AND ANY EXCESS SHALL BE PAID TO THE
BORROWER OR AS OTHERWISE REQUIRED BY ANY GOVERNMENTAL AUTHORITY.


 


(E)           ACCELERATION AND TERMINATION OF ALL SWAP AGREEMENTS INVOLVING THE
ADMINISTRATIVE AGENT OR LENDERS OR THE LENDER AFFILIATES SHALL BE GOVERNED BY
THE TERMS OF THE SWAP AGREEMENTS.


 

ARTICLE VIII

 


THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may

 

55

--------------------------------------------------------------------------------


 

consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent; provided that, so long as no Event of Default has occurred
and is continuing, such successor shall have been approved in writing by the
Borrower, which approval shall not be unreasonably withheld. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Bank, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

ARTICLE IX

 


MISCELLANEOUS

 


SECTION 9.01. NOTICES.


 


(A)           EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO PARAGRAPH (B) BELOW), ALL
NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND
SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR
REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

 

56

--------------------------------------------------------------------------------


 

(I)            IF TO THE BORROWER, TO IT AT CORNELL COMPANIES, INC., 1700 WEST
LOOP SOUTH,  SUITE 1500, HOUSTON, TEXAS 77027, ATTENTION OF JOHN R. NIESER,
CHIEF FINANCIAL OFFICER AND TREASURER, (TELECOPY NO. 713-623-2853 AND
713-623-0090) (SEND COPY TO BOTH), WITH A COPY TO CORNELL COMPANIES, INC., 1700
WEST LOOP SOUTH, SUITE 1500, HOUSTON, TEXAS 77027, ATTENTION OF GENERAL COUNSEL,
(TELECOPY NO. 281-657-9748 AND 713-623-0090) (SEND COPY TO BOTH);

 

(II)           IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN CHASE BANK, N.A., 707
TRAVIS, FLOOR 7 NORTH, HOUSTON, TEXAS, 77002, ATTENTION OF TERRENCE E. HILL,
VICE PRESIDENT (TELECOPY NO. 713-216-1290);

 

(III)          IF TO THE ISSUING BANK, TO IT AT JPMORGAN CHASE BANK, N.A., 707
TRAVIS, FLOOR 7 NORTH, HOUSTON, TEXAS, 77002, ATTENTION OF TERRENCE E. HILL,
VICE PRESIDENT (TELECOPY NO. 713-216-1290);

 

(IV)          IF TO THE SWINGLINE LENDER, TO IT AT JPMORGAN CHASE BANK, N.A.,
707 TRAVIS, FLOOR 7 NORTH, HOUSTON, TEXAS, 77002, ATTENTION OF TERRENCE E. HILL,
VICE PRESIDENT (TELECOPY NO. 713-216-1290); AND

 

(V)           IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER)
SET FORTH IN SCHEDULE 2.01 OR AS UPDATED IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, or (ii) sent by facsimile shall be deemed to have been
given when sent; provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE
ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER. THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO. ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
GIVEN ON THE DATE OF RECEIPT.


 


SECTION 9.02. WAIVERS; AMENDMENTS.


 


(A)           NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR
POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR
POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT OR POWER. THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS HEREUNDER ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF
ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE. NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR CONSENT TO ANY DEPARTURE BY THE BORROWER
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY

 

57

--------------------------------------------------------------------------------


 


PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR
ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS OR BY THE BORROWER AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO
SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, EXCEPT AS CONTEMPLATED BY SECTION 2.20,
(II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE
RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED
DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY
INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE
OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY
COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(IV) CHANGE SECTION 2.18(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (V) CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR
MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER, OR (VI) EXCEPT AS PROVIDED IN THIS AGREEMENT, RELEASE
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL (AS DEFINED IN THE SECURITY
AGREEMENT) WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO
SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR THE SWINGLINE LENDER, AS THE CASE MAY BE.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
REQUIRED LENDERS SHALL NOT BE REQUIRED TO CONSENT TO, OR ENTER INTO, ANY WRITTEN
INSTRUMENT DOCUMENTING BORROWER’S AND/OR ANY SUBSIDIARIES’ PLEDGE OF ADDITIONAL
PROPERTY PURSUANT TO SECTION 5.09, INCLUDING, WITHOUT LIMITATION, ANY
AMENDMENTS, ASSUMPTIONS AND/OR SUPPLEMENTS TO THE LOAN DOCUMENTS; PROVIDED THAT
THE ADMINISTRATIVE AGENT (ON BEHALF OF THE REQUIRED LENDERS) IS A PARTY THERETO.


 


(D)           IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT AS CONTEMPLATED BY CLAUSES (I) THROUGH (IV),
INCLUSIVE, OF THE FIRST PROVISO TO SECTION 9.02(B), THE CONSENT OF THE REQUIRED
LENDERS IS OBTAINED BUT THE CONSENTS OF ONE OR MORE OTHER LENDERS
(“NON-CONSENTING LENDERS”) WHOSE CONSENTS ARE REQUIRED FOR SUCH AMENDMENT OR
WAIVER TO BECOME EFFECTIVE ARE NOT OBTAINED, THEN THE BORROWER SHALL HAVE THE
RIGHT TO REPLACE SUCH NON-CONSENTING LENDERS WITH ONE OR MORE ASSIGNEES PURSUANT
TO, AND WITH THE EFFECT OF AN ASSIGNMENT UNDER, SECTION 9.04 SO LONG AS AT THE
TIME OF SUCH REPLACEMENT, EACH SUCH ASSIGNEE CONSENTS TO THE PROPOSED AMENDMENT
OR WAIVER. THE BORROWER SHALL NOT HAVE THE RIGHT TO REPLACE ANY LENDER SOLELY AS
A RESULT OF THE EXERCISE OF ITS RIGHTS OR THE WITHHOLDING BY IT OF ANY CONSENT
UNDER THE SECOND PROVISO TO SECTION 9.02(B).


 


SECTION 9.03. EXPENSES; INDEMNITY; DAMAGE WAIVER.


 


(A)           THE BORROWER SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES

 

58

--------------------------------------------------------------------------------


 


PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT OR ANY
AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF (WHETHER OR NOT
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION
WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR
ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET EXPENSES INCURRED
BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT, INCLUDING ITS RIGHTS UNDER THIS
SECTION, OR IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED
HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT.


 


(B)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL
BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)           TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED
TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES
TO PAY TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS
THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME
THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER IN ITS CAPACITY AS SUCH.


 


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


 


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER
WRITTEN DEMAND THEREFOR.

 

59

--------------------------------------------------------------------------------


 


SECTION 9.04. SUCCESSORS AND ASSIGNS.


 

(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER MAY NOT ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWER
WITHOUT SUCH CONSENT SHALL BE NULL AND VOID), IT BEING UNDERSTOOD THAT MERGERS,
CONSOLIDATIONS AND OTHER ORGANIZATIONAL CHANGES PERMITTED UNDER SECTION 6.03 OF
THIS AGREEMENT SHALL NOT BE DEEMED TO BE ASSIGNMENTS FOR PURPOSES OF THIS
SENTENCE, AND (II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION. NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS
SECTION) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES
OF EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS) ANY LEGAL
OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.

 

(B)                                   
                                             (I)            SUBJECT TO THE
CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR
MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE
TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD) OF:

 

(A)          THE BORROWER, PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER, AN APPROVED
FUND (AS DEFINED BELOW) OR, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, ANY OTHER ASSIGNEE; AND

 

(B)           THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT TO AN ASSIGNEE THAT IS
A LENDER IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT.

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF
A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE COMMITMENT OR LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF
THE BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED THAT NO
SUCH CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING;

 

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT;

 

60

--------------------------------------------------------------------------------

 


 

(C)                                THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE OF $3,500; AND

 

(D)                               THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03). ANY ASSIGNMENT OR TRANSFER BY A
LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SECTION 9.04 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY
SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION.

 

(IV)                              THE ADMINISTRATIVE AGENT, ACTING FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY
OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE
REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF
THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER, THE ISSUING BANK AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT
SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN
THE REGISTER; PROVIDED THAT IF EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL
HAVE FAILED TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO
SECTION 2.05(C), 2.06(D) OR (E), 2.07(B), 2.18(D) OR 9.03(C), THE ADMINISTRATIVE
AGENT SHALL HAVE NO OBLIGATION TO ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND
RECORD THE

 

61

--------------------------------------------------------------------------------


 

INFORMATION THEREIN IN THE REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE
BEEN MADE IN FULL, TOGETHER WITH ALL ACCRUED INTEREST THEREON. NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 

(C)                                    
                                            
(I)                                     ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE DEBT OWING
TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT. ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED
THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT
THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT AFFECTS SUCH PARTICIPANT.
SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15, 2.16 AND 2.17 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. TO THE EXTENT PERMITTED BY
LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 9.08 AS
THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 2.18(C) AS THOUGH IT WERE A LENDER.

 

(II)                                  A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.15 OR 2.17 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT. A PARTICIPANT
THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 2.17 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION
SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWER, TO COMPLY WITH SECTION 2.17(E) AS THOUGH IT WERE A LENDER.

 

(D)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.

 


SECTION 9.05. SURVIVAL. ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT SHALL BE
CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF ANY LOANS
AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY
ANY SUCH OTHER PARTY OR ON ITS BEHALF AND

 

62

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR
WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN
FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY
LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING
AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS
HAVE NOT EXPIRED OR TERMINATED. THE PROVISIONS OF SECTIONS 2.15, 2.16, 2.17 AND
9.03 AND ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT
AND THE COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION
HEREOF.


 


SECTION 9.06. COUNTERPARTS; INTEGRATION; EFFECTIVENESS. THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT. THIS AGREEMENT AND ANY
SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE
AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS,
ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF. EXCEPT AS PROVIDED IN
SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN
EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS. DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 9.07. SEVERABILITY. ANY PROVISION OF THIS AGREEMENT HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 9.08. RIGHT OF SETOFF. IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT ANY
TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF
AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL
OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING BY SUCH
LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST
ANY OF AND ALL THE OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER EXISTING UNDER
THIS AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER
SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND ALTHOUGH SUCH OBLIGATIONS
MAY BE UNMATURED. THE RIGHTS OF EACH LENDER UNDER THIS SECTION ARE IN ADDITION
TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH
LENDER MAY HAVE.


 


SECTION 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


 

(A)                                  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF TEXAS.

 

(B)                                 THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF TEXAS SITTING IN TRAVIS COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF TEXAS, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH TEXAS STATE OR, TO THE EXTENT PERMITTED BY LAW,

 

63

--------------------------------------------------------------------------------


 

IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(C)                                  THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(D)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 9.01. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 9.11. HEADINGS. ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.12. CONFIDENTIALITY. (A) EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION
(AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (I) TO ITS AND ITS
AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (II) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (III) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS,
(IV) TO ANY OTHER PARTY TO THIS AGREEMENT, (V) IN CONNECTION WITH THE EXERCISE
OF ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER, (VI) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO
(1) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (2) ANY
ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE
TRANSACTION RELATING TO THE BORROWER AND ITS OBLIGATIONS, (VII) WITH THE CONSENT
OF THE BORROWER OR (VIII) TO THE EXTENT SUCH INFORMATION (1) BECOMES PUBLICLY
AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (2) BECOMES
AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER ON A
NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER. FOR THE PURPOSES OF
THIS SECTION, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM THE BORROWER
RELATING TO THE BORROWER OR ITS

 

64

--------------------------------------------------------------------------------


 


BUSINESS, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS
PRIOR TO DISCLOSURE BY THE BORROWER; PROVIDED THAT, IN THE CASE OF INFORMATION
RECEIVED FROM THE BORROWER AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY
IDENTIFIED AT THE TIME OF DELIVERY AS CONFIDENTIAL. ANY PERSON REQUIRED TO
MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE
CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS
EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 


(B)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12(A) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


 


(C)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER[, THE LOAN PARTIES] AND [ITS] [THEIR] RELATED PARTIES OR
[ITS] [THEIR RESPECTIVE] SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.


 


SECTION 9.13. INTEREST RATE LIMITATION. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER DEBT OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 9.14. SWAP AGREEMENTS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT APPLY TO
ANY SWAP AGREEMENTS, EXCEPT TO THE EXTENT NECESSARY FOR ALL SWAP AGREEMENTS WITH
LENDERS AND/OR THEIR AFFILIATES TO BE SECURED BY THE SECURITY DOCUMENTS ON A
PARI PASSU BASIS WITH OTHER DEBT AND FOR THE PROCEEDS FROM THE SECURITY
DOCUMENTS TO BE APPLIED AS SET FORTH IN SECTION 7.02(D) HEREOF.


 


SECTION 9.15. USA PATRIOT ACT NOTICE. EACH LENDER IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (AS AMENDED, RESTATED,

 

65

--------------------------------------------------------------------------------


 


MODIFIED, SUPPLEMENTED OR REPLACED, THE “USA PATRIOT ACT”), AND HEREBY NOTIFIES
THE BORROWER THAT IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES THE BORROWER AND ITS SUBSIDIARIES, WHICH INFORMATION INCLUDES THE
NAME AND ADDRESS OF THE BORROWER AND SUCH SUBSIDIARIES AND OTHER INFORMATION
THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE BORROWER AND ITS SUBSIDIARIES IN
ACCORDANCE WITH THE USA PATRIOT ACT.


 


SECTION 9.16. RESTATEMENT. THIS AGREEMENT AMENDS, RESTATES AND SUPERCEDES THE
EXISTING CREDIT AGREEMENT. IT IS THE INTENTION OF THE PARTIES THAT ALL LIENS AND
SECURITY INTERESTS SECURING THE EXISTING CREDIT AGREEMENT CONTINUE TO EXIST,
REMAIN VALID AND SHALL NOT BE IMPAIRED OR RELEASED HEREBY AND SHALL REMAIN IN
FULL FORCE AND EFFECT AS PROVIDED IN THE SECURITY DOCUMENTS.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BORROWER:

 

 

 

CORNELL COMPANIES, INC.

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as

 

Administrative Agent

 

 

 

 

 

By:

/s/ TERRENCE E. HILL

 

 

Terrence E. Hill, Vice President

 

 

 

 

 

SYNDICATION AGENT:

 

 

 

BANK OF AMERICA, N.A., individually and as Syndication

 

Agent

 

 

 

 

 

By:

/s/ GARY L. MINGLE

 

 

Gary L. Mingle, Senior Vice President

 

Signature Page

--------------------------------------------------------------------------------


 

 

SUBSIDIARIES:

 

 

 

CORNELL CORRECTIONS MANAGEMENT, INC., a

 

Delaware corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

CORNELL CORRECTIONS OF TEXAS, INC., a Delaware

 

corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

 

 

CORNELL CORRECTIONS OF RHODE ISLAND, INC., a

 

Delaware corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

CORNELL CORRECTIONS OF CALIFORNIA, INC., a

 

California corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

CCG I CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

CORNELL ABRAXAS GROUP, INC., a Delaware

 

corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

CORNELL CORRECTIONS OF ALASKA, INC., an Alaska

 

corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

CORNELL INTERVENTIONS, INC., an Illinois corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

WBP LEASING, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

CORNELL INTERNATIONAL, INC., a Delaware

 

corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

CORRECTIONAL SYSTEMS, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

SENTENCING CONCEPTS, INC., a California corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

 

 

 

 

CORNELL ARCHWAY, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

CORNELL COMPANIES MANAGEMENT SERVICES

 

LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

By:

Cornell Companies Management LP, a Delaware

 

 

limited partnership, its general partner

 

 

 

 

 

By:

Cornell Companies Administration, LLC, a

 

 

 

Delaware limited liability company, its general

 

 

 

partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

 

 

John R. Nieser, Manager

 

 

 

 

 

 

 

 

 

 

 

CORNELL COMPANIES MANAGEMENT LP, a Delaware

 

limited partnership

 

 

 

By:

Cornell Companies Administration, LLC, a Delaware

 

 

limited liability company, its general partner

 

 

 

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

 

John R. Nieser, Manager

 

 

 

 

 

 

 

CORNELL COMPANIES MANAGEMENT HOLDINGS,

 

LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Manager

 

 

 

CORNELL COMPANIES ADMINISTRATION, LLC, a

 

Delaware limited liability company

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Manager

 

 

 

 

 

WBP LEASING LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ JOHN R. NIESER

 

 

John R. Nieser, Manager

 

 

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A., individually

 

 

 

 

 

By:

/s/ TERRENCE E. HILL

 

 

Terrence E. Hill, Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ GARY L. MINGLE

 

 

Gary L. Mingle, Senior Vice President

 

 

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ DE VON J. LANG

 

 

De Von J. Lang, Corporate Banking Officer

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ MICHAEL QUIRAY

 

 

Michael Quiray, Vice President

 

 

 

 

 

 

 

GUARANTY BANK

 

 

 

 

 

By:

/s/ JEREMY JACKSON

 

 

Jeremy Jackson, Vice President

 

--------------------------------------------------------------------------------